Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 1 of 110 PageID #:
                                    2518




          Jonathan Wright
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 2 of 110 PageID #:
                                    2519




                                     Meeting Minutes
                          Critical Incident After Action Review
                     Suicide, Inmate Jonathan Wright, CIN#468305
                                     October 27, 2014
   Lieutenant Nick Angelini          Lieutenant N. Norris               Stacy Wylie, LPN
   PCI Saulette Davis                Lieutenant R. Dejarnette           Mary Perry, RN BSN
   Kristen Laws, RN                  Lieutenant R. Mitchell             Captain A. Walker
   Melissa Greer, RN                 Lieutenant Iryt Troutman           Major Endora Davis
   Officer j. Horn                   Officer B. Berry                   Marc Krank
   Officer D. Johnson                Officer R. Wiggins                 Officer M. Laws
   Sergeant N. )a'"'ers              Sergeant j. McCubbins              Ronna Martin-Scribe

   Incident Overview
   On October 31, 2014 a death report was completed on Inmate Jonathan D. Wright. Inmate Wright
   expired on October 27, 2014 at Jewish Hospital.

  On October 23, 2014 Inmate Wright was brought to Louisville Metro Corrections by the Jefferson
  County Sheriffs Office and was booked into the facility at 2040. Inmate Wright was arrested on a
  parole violation warrant with no bond set. Inmate Wright completed his classification orientation
  and was given the SARN classification of Ml/GP. Inmate Wright was also screened by medical.
  Inmate Wright denied having any medical conditions, denied having any suicidal ideation, past
  suicide attempts or hospitalizations. Inmate Wright did report that he had been using meth all day.
  He also requested a mental health referral due to social phobia and bipolar disorder, however
  denied any medications or treatment. Inmate Wright completed the booking process and was
  moved to J1 rear security dorm 2 on October 24, 2014 at 0015.

  On October 24, 2014 Inmate Wright was placed on the move list from Jl rear security dorm 2 to ]4
  48. Inmate Wright was dressed out and moved to the 4"' floor. He was secured in J4 4B at 2049.
  On October 24, 2014 Inmate Wright has a verbal argument with another inmate in the dorm.
  Inmate Wright was removed from the dorm and placed on the move list to go to J4 3A. Inmate
  Wright refused to move to )4 3A. Classification was called and a new housing location of HS south 1
  bed 8 was given to Inmate Wright pending disciplinary. Medical was notified and cleared Inmate
  Wright to be housed in a single cell. At 0617 Inmate Wright was moved from the 4"' floor to HS
  south 1 bed 8. He was later seen by medical during their segregation rounds.

  On October 27, 2014 at approximately 0900 Inmate Wright stated to a nurse that he was not getting
  his medication. He advised the nurse that he takes Lexapro and told the nurse where he gets his
  prescription filled. The nurse told Inmate Wright that she would notify mental health after sick call.
  The nurse also noted no signs of distress. When sick call was completed the nurse advised mental
  health. Inmate Wright was already on the mental health list to be assessed.
  At approximately 1125 Inmate Wright was seen hanging in his cell. Backup was called at
  approximately 1130 and several officers responded. Inmate Wright was taken down from the bars
  and laid on the floor. The sheet that was around his neck was loosened and CPR was started. The
  AED was placed on Inmate Wright at 1133 and "no shock advised" was given several times until the
                                                                                                             l
  AED was removed at 1147. Medical staff arrived on the scene at 1134, Louisville Fire Department
  arrived on scene at 1139 and Emergency Medical Services arrived on scene at 1147. Emergency                I
  Medical Services departed the floor with Inmate Wright at 1211 and at 1218 Emergency Medical
                                                                                                             I
                                                                                                             I
                                                                                                             I
                                                                                                Troutman 00403
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 3 of 110 PageID #:
                                    2520




   Services departed for Jewish Hospital. At 1228 staff at Jewish Hospital pronounced Inmate Wright
   deceased.

   After Action Review
   Lieutenant Angelini opened the debrief, letting everyone know that everything in this room is
   confidential, and that this is an opportunity to discuss the incident, discuss how to improve and to
   speak on each person's involvement, and he let encouraged everyone to speak freely. He instructed
   as to how the debrief would progress, starting with the first person on the scene detailing what they
   know of the incident and their involvement, and moving to the next person in order of who arrived
   next, etc.

   Lieutenant Davis started by saying that over the radio the call was heard "backup south 2" and that
   someone asked to clarify.

   Sergeant!. McCubbins
   Sergeant McCubbins said he and Officer Berry were close to each other and that they ran over to
   South 1 immediately and passed Mangrum. They said when they got there, they saw that the
   inmate was hanging. He said immediately they lifted him up to untie him, and then laid him on the
   ground and started CPR. Sergeant Mccubbins said the call was made on the radio for EMS, and he
   got a piece of paper at that point and started recording the times and keeping track of traffic, etc.

  Officer B. Berry
  Officer Berry said he was in the control room when the call went out over the radio. He said he and
  Sergeant Mccubbins both ran out, said they saw Officer Mangrum, who told them which cell backup
  was needed. They saw Mr. Wright hanging from the bars by a sheet. Officer Berry went to get the
  Knife for Life and the AED. He said he ran into Nurse Perry on the way and told her there was an
  emergency and so she came back to the scene with him. When he got back, Mr. Wright had been
  removed from the bars, but the sheet was still around his neck, as they could not cut it but they did
  get it loose enough to allow rescue breaths to be successful. He and the nurse placed the AED and
  then Officer Ryan Wiggins was doing chest compressions. When Officer Wiggins needed relief,
  Officer Berry took over.

  Officer R. Wiggins
  Officer Wiggins responded from the 5 West officer station. He said he followed someone to the cell,
  and heard that Officer Berry was going to get the Knife for Life. Officer Wiggins and Nurse Laws
  lifted Mr. Wright and Officer Mangrum started untying the knot. Officer Wiggins said the knife
  would not cut the sheet so they loosened the knot, and started breaths and compressions. The AED
  machine said no shock advised. He said they continued compressions and Officer Berry took over
  for him after 5 or so sets.

  Officer M. Laws
  Officer Laws was on the elevator and turned around and saw Sergeant McCubbins and Officer
  Wiggins start running. He said he left the inmate he was with shackled in the chair and ran to the
  cell. He said he ran to the gym and saw Officer Berry running to get the Knife for Life. Officer Laws
  helped lift the inmate up and put him on the ground. He said Officer Wiggins started chest
  compressions while he did breaths, and said he did breaths until Nurse Laws showed up with an
  Ambu-bag. He said after that point, he held the inmate's head steady while CPR was being
  administered.




                                                                                                 Troutman 00404
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 4 of 110 PageID #:
                                    2521




  . Officer N. Jaggers
   Officer jaggers said as soon as the backup call went out over the radio, he responded to the scene
   and stood by to assist He said he also brought EMS up to the cell when they arrived.

   Officer D. Johnson
   Officer Johnson said he took the elevator to 5, and said by the time he got there, he saw everyone
   doing CPR on Mr. Wright, and saw the sheet still around his neck. He said that he and Officer Horn
   secured the other inmates and went back to Control and retrieved the camera. He said by that time,
   officers had switched in giving compressions. Officer Johnson stepped inside the cell in case he
   needed to give relief to anyone. He said the Fire Dept arrived and he stepped out, and then just
   assisted them as needed. Officer Johnson and Officer Horn stayed on the scene and secured the
   scene until PSU arrived. Once the scene was cleared, they cleaned outthe cell of Mr. Wright's
   property, put those things on the property, and gathered trash and anything left behind.

   Officer I. Horn
   Officer Horn said he and Officer Johnson arrived to the scene together, and assisted as needed. He
   said he retrieved a pair of scissors, and took a picture of the knot on Mr. Wright's neck. Officer Horn
   also said he took pictures of the scene. He stayed and noted who showed up and what time they
   arrived. He said he and Officer Johnson cleaned the scene after everyone had departed.

   Marc Krank
   Marc Krank arrived at the same time as Officers Johnson and Horn, and he saw Officers Wiggins and
   Laws already working on Mr. Wright. He said he retrieved the medical bag and stood by in case any
   other assistance was needed. Once the scene was secure, he went back to his floor.

  Nurse Maiy Perry
  Nurse Perry said when she arrived to the scene, Mr. Wright was already on the ground with CPR
  being performed by Officers Wiggins and Officer Laws was doing breaths. She and Officer Berry got
  the AED hooked up and when it advised no shock, she stepped out of the way and waited in order to
  be of assistance if needed.

  Nurse Stacy Wylie
  Nurse Wylie stated she was the last nurse on the scene. She had been in Sheriff court holds. She
  said she usually works 5 East so she went to the scene as soon as she could. When she arrived, she
  saw Officer Wiggins on compressions and Officer Laws on the Ambu-bag. She said she waited
  outside the cell.

  Nurse Kristen Laws
  Nurse Laws stated that when she arrived, Mr. Wright was already on the ground and CPR was being
  performed. Officer Wiggins was doing compressions. Nurse Melissa Greer had retrieved the 02
  tank and the Am bu-bag, so Nurse Laws worked the bag. She said she did that until EMS arrived.

  Nurse Melissa Greer
  Nurse Greer stated she ran and got the oxygen and the Ambu-bag, hooked it up and gave it to Nurse
  Laws. Then she said she stepped out of the cell.
                                                                                                               r
                                                                                                               '
  PC! Saulette Dayis
  Saulette Davis said she made rounds that morning at 0920 hours - Inmate Wright did not show any
  signs of distress or dismay- he was energetic and happy, and asked for shower shoes and a pencil.
                                                                                                               II
                                                                                                               I
                                                                                                               r
                                                                                                               iI•
                                                                                                               ~

                                                                                                  Troutman 00405
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 5 of 110 PageID #:
                                    2522




   She said she told him she didn't have a pencil but would bring him one. She said when she arrived
   back at his cell, he had already hung himself from the sheet

   Marc Krank
   Marc Krank of Mental Health said Mr. Wright was on the list to be seen that day but he had started
   rounds with the females first. He said he arrived to the scene and remained there for officers.

   Captain Armon Walker
   Captain Walker said he arrived and saw officers performing CPR and rescue breaths. He said the
   Fire Dept arrived shortly and took over on CPR, and he said he stood by and assisted them.

   Lieutenant R. Delarnette
   Lieutenant Dejarnette said he was the first shift commander up there. When he arrived, they were
   bringing the AED over, and he said he watched to make sure it was being used correctly. He said
   everyone was doing what they needed to but space was tight so he was trying to limit traffic. He
   said he collected paperwork on the wing that would have been pertinent.

   Lieutenant N. Norris
   Lieutenant Norris said everything was in full swing when he arrived to the scene, and the AED had
   just arrived. He stood by and made sure everyone was on task He said he kept checking on the
   status of those inside the cell, checking if people needed to swap out CPR. He said he tasked Officer
   Johnson with scribing after Sergeant Mccubbins was leaving. He said he redirected EMS to come in
   straight to the sally port.

   In Closing
   Lieutenant Angelini asked if anyone felt there were any areas where we could have responded
   differently. Officer Horn said everyone agreed that the Knife for Life was worthless in this instance
   and would not cut the sheet at all.

   Major Davis closed by saying it sounded as though everyone responded appropriately. She
   mentioned suggested ways in which to watch for individuals who might be crying out for help.

  Lieutenant Angelini passed around EAP information in case anyone felt as though they are having
  problems dealing with the incident. He also made mention that our Mental Health staff is available
  to anyone as well. He gave contact information for anyone who may need to talk about this or any
  othe in ·dent.                                          ·




                                                                                                             I
  Mar E.      on                                                                 Date
  Dire tor Review


  CC:     ChiefofStaffDwayne Clark                                                                           I'
          Attorney Steve Durham
          Major Endora Davis                                                                                 I
          Lieutenant Chuck Eggers                                                                            I'
          Death Report
                                                                                                             II
                                                                                                             I'
                                                                                                             I
                                                                                                             !
                                                                                                Troutman 00406
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 6 of 110 PageID #:
                                    2523




                             Death Report




                        Inmate Jonathan D. Wright

                                     CIN #468305

                             Booking #201430876




  Prepared by: Lt. lryt Troutman
                Crisis Intervention Team
                10/31/14

                                                                                   j


                                                                                   I
                                                                                   !
                                                                                   I
                                                                   Troutman 00407
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 7 of 110 PageID #:
                                    2524




                                                      Chronological Report




                                                        Medical Reports




                                                          Classification




                                                    Shift Reports PDL Entries




                                                            Property




                                                          Disciplinary




                                                         Other Reports


                                                                                             !'
                                                                                 ~(){}(}SS   t;
                                                                                             i;·
                                                                         Troutman 00408
  Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 8 of 110 PageID #:
                                      2525




25352 Troutman                  10/2812014 02:22                           Page: 1

                                                                                   ' ,.,c::•.-:-.;;.   ~i


                                                                     Troutman 00409
  Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 9 of 110 PageID #:
                                      2526




25352 Troutman                   1012812014 02:22                          Page: 1




                                                                     Troutman 00410
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 10 of 110 PageID #:
                                    2527




    To:       Deputy Director Dwayne Clark
              Chief of Staff


    Fr:       Lieutenant lryt Troutman
              Crisis Intervention Team Member


    Re:       Inmate Jonathan D. Wright
              Chronological Notes


    Dt:       October 31, 2014


    On October 31, 2014, a chronological report was completed for the death of inmate Jonathan D. Wright
    CIN# 468305. Inmate Wright was booked into custody of Louisville Metro Department of Corrections on
    October 23, 2014 at 2040. Inmate Wright expired at Jewish Hospital on October 27, 2014 at 1228. The
    following is a chronological report of events for Inmate Wright while he was in custody on the current
    arrest.



    October 23. 2014

    2040- Inmate Wright was booked into the facility on Parole Violation Warrant #E03790002004212

    2045- Cash deposit of $2 was placed on inmate Wright's account via the KIOSK system

    2100- Booking fee of $35 assessed to inmate Wright

    2115- Inmate Wright completed classification orientation

    2121- Inmate Wright's property was inventoried

    2309- Inmate Wright completed the medical screening


   October 24. 2014

   0015- Inmate Wright was moved from J1 passive booking to J1 rear security dorm 2 and secured in X Jail

   0843- Inmate Wright was placed on the move list to go from J1 rear security dorm 2 to J4 dorm 4B

   2049- Inmate Wright was moved from J1 rear security dorm 2 to J4 dorm 4B per the move list and
   secured in X Jail




                                                                                                   Troutman 00411
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 11 of 110 PageID #:
                                    2528




    October 26. 2014

    0237- Inmate Wright was placed on the move list due to a having a verbal argument with another
    inmate

    0406- Inmate Wright was moved from J4 48 to J4 dorm 3A per the move list and secured in X Jail.

    0520- Inmate Wright was written up for refusing to follow orders and disruptive behavior

    0600- Inmate Wright was cleared my medical to be placed in a single cell.

    0602- Inmate Wright was placed on the move list for refusing to move to dorm J43A.

    0617- Inmate Wright was moved from J4 dorm 3A to HS south 1 cell 8 per the move list and secured in X
    Jail.

    UNK- Inmate Wright was seen by medical during nursing segregation rounds.



    October 27. 2014

    0900- Inmate Wright stated to nurse that he was not getting his medication. He was advised mental
    health would be notified. Upon completion of sick call mental health was notified. Inmate Wright was
    already on the mental health list to be assessed.

    0920- Counselor made rounds and spoke with inmate Wright, inmate Wright requested a pencil and
    shower shoes

    1125- Commissary worker noticed inmate Wright hanging and notified officer

    1129- Main control notified to contact EMS for inmate Wright

    1133- AED was utilized on inmate Wright with no shock advised

    1134- Medical staff arrived on scene

    1135- AED no shock advised

    1138- AED no shock advised

    1139- Louisville Fire Department arrived on scene.

    1140- AED no shock advised

   1142- AED no shock advised

   1145-AED no shock advised




                                                                                                 Troutman 00412
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 12 of 110 PageID #:
                                    2529




    1147- EMS arrived on scene, AED no shock advised

    1211- EMS departed the floor with inmate Wright

    1218- EMS departed for the hospital

    1228- Staff at Jewish hospital declared inmate Wright deceased

    1421- Inmate Wright was marked out to the hospital iri X Jail

    October 28. 2014

    0800- Autopsy completed




    Additional Notes:

    Inmate Wright did not attend any church services while in custody.
    Inmate Wright did not have any visits.
    Inmate Wright did not attend gym.
    Inmate Wright did not have any commissary purchases.




                                                                         Troutman 00413
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 13 of 110 PageID #:
                                    2530




    Wright, Jonathan

    DOB: 1/21/1973

    CIN: 468305

    10/23/2014    Inmate booked into facility at 20:40
                                                                                                               -
                  Inmate screened by medical at 23:09. His BP-132/88, P-96, Res-16, and 02-100. He
                  denied having any medical currents. He did report that he had been using meth all day. He
                  denied having any suicidal ideation, past suicide attempts, or.past hospitalizations. He did
                  request a mental health referral for social phobia and bipolar. However he denied any
                  current medications or treatments. He received patient education on coping skills and
                  hygiene.
    10/26/14      Inmate was cleared by medical at 06:00 for single cell per corrections request.
                  Inmate seen by medical during nursing segregation rounds
    10/27/14.     At 09:00 inmate told medical nurse that he was not getting his medication. He reported
                  taking Lexapro and that he got it from Kroger in Fern Creek. Nurse advised that she would
                  give the information to mental health staff. Inmate showed no signs of distress. After
                  nurse completed medication pass she informed Mental Health Professional. Inmate was
                  already on the mental health list to be assessed.
                  At 11:30 medical was notified of a medical emergency on the 5th floor. When medical
                  arrived inmate was on the ground and corrections officers had started CPR. Medical
                  assisted until EMS arrived.
                  At 12:44 medical staff notified that inmate had expired




    Respectfully Submitted,

    Kibibi Wood-Montgomery, CSW

    Mental Health Director- LMDC




                                                                                                     Troutman 00414
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 14 of 110 PageID #:
                                    2531



                      Louisville Metro Department of Corrections Incident Report

  Incident Report #    00058886                  Incident Type     Suicide                               Incident DateTime   10/27/2014 11 :29


   Location Type      SINGLE C                                               Location      HOJ STH FLOOR EAST WING SDUTH ONE CELL
                                                                                           #8
 Reporting Officer McCubbins, Joseph


                                          Inmates Involved
                      Inmate#         Name
                      00468305        WRIGHT, JONATHAN D




                      Video Recorded? Type?           DVR                       Medical Responders Nal'!le




                                                   Type of Restraints
                       Name                           Restraint                     Note




                                                      Type of Force
                       Name                           Force                         Note




       Narrative      See supplemental report.




                                                                                10/27/2014

                                                                                    Date
                                      Employee Signature




 25352 Troutman                                                  10/28/2014 02:19                                                 Page: 1




                                                                                                                        Troutman 00415
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 15 of 110 PageID #:
                                    2532



                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00058886(a)                 Incident Type                                                    Incident DateTime   10/27/2014 11 :29


  Location Type   SINGLE C                                                 Location      HOJ STH FLOOR EAST WING SOUTH ONE CELL ·
                                                                                         #8
 Reporting Officer BLANDFORD, HEATHER


                                        Inmates Involved
                  Inmate#           Name




                  Video Recorded? Type?                                        Medical Responders Name



                   [El Use of Restraints Required
                                                  Type of Restraints
                   Name                              Restraint                      Note




                  0    Use of Force Required
                                                     Type of Force
                   Name                              Force                          Note




      Narrative   On 10/27/14 at 1130 this nurse was called to HS to respond to an emergency. Upon
                  arriving the patient was lying supine in floor of single cell. Officers actively performing
                  CPR. This nurse retrieved ER bag, open the bag retrieving supplies. Supplies given to
                  staff performing CPR. Corrections advised all extra staff to report to control to make
                  room for EMS. EOR.-------- H. Blandford RN




                                                                                  Date
                                   Employee Signature




 25352 Troutman                                                10/28/2014 02:19                                                          Page: 1



                                                                                                                               Troutman 00416
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 16 of 110 PageID #:
                                    2533



                     Louisville Metro Department of Corrections Incident Report

  Incident Report#    00058886{b)                 Incident Type                                               Incident DateTime   10/27/201411:29


   Location Type     SINGLE C                                                Location       HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                            #8
 Reporting Officer Greer, Melissa


                                           Inmates Involved
                     Inmate#            Name




                     Video Recorded? Type?                                       Medical Responders Name




                      0      Use of Restraints Required

                                                     Type of Restraints
                      Name                             Restraint                      Note




                      L'.I   Use of Force Required

                                                        Type of Force
                      Name                             Force                         Note




       Narrative     At approximately 1130 medical arrived to HS to respond to emergency. Upon arrival
                     pt was laying on floor with what appeared to be a sheet tied around his neck. Officers
                     were performing CPR. I brought with me 02 tank along with Ambu Bag. Medic81
                     along with officers continued care and all extra staff were asked to go to control to
                     make room for EMS.




                                                                                     Date
                                      Employee Signature




 25352 Troutman                                                   10/28/2014 02:19                                                    Page: 1



                                                                                                                             Troutman 00417
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 17 of 110 PageID #:
                                    2534



                     Louisville Metro Department of Corrections Incident Report

  Incident Report#    00058886(c)              Incident Type                                               Incident DateTime   10/27/2014 11 :29


   Location Type     SINGLE C                                             Location       HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                         #8
  Reporting Officer Laws, Kristen



                                         Inmates Involved
                     Inmate#          Name




                     Video Recorded? Type?                                   Medical Responders Name



                      EJ   Use of Restraints Required

                                                  Type of Restraints
                      Name                           Restraint                    Note




                     [] Use of Force Required
                                                     Type of Force
                      Name                          Force                         Note




       Narrative     At approximately 1130 I responded to an emergency on HS. When I arrived l/M Wright,
                     Jonathan CIN#468305 was lyfng supine on cell floor unconscious with what appeared
                     to be a sheet around his neck and officers were already performing CPR. AED was In
                     place, no shock advised. I applied ambu bag with continuous oxygen while officers
                     continued chest compressions. At approximately 1140 EMS arrived and took over
                     care. EOR.
                     K. Laws, RN




                                                                                  Date
                                     Employee Signature




 25352 Troutman                                                10/28/2014 02:19                                                     Page: 1




                                                                                                                          Troutman 00418
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 18 of 110 PageID #:
                                    2535



                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00058886(d)                Incident Type                                                   lncidentDateTime   10/27/201411:29


  Location Type   SINGLE C                                                Location       HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                         #8
 Reporting Officer Perry, Mary


                                        Inmates Involved
                  Inmate#           Name




                  Video Recorded? Type?                                       Medical Responders Name



                   E!   Use of Restraints Required

                                                 Type of Restraints
                   Name                             Restraint                     Note




                   CJ   Use of Force Required

                                                     Type of Force
                   Name                             Force                         Note




      Narrative   At approximately 1130 was called from triage room on HS to assist officers with an
                  emergency. Upon arriving, IM was laying onthe floor with the sheet still around his
                  neck,. Officer Wiggins was doing chest compressions and Officer Laws was cutting
                  the sheet from around IM's neck. Assisted officer Berry with placing AEO pads on IM.
                  "No shock advised". Waited for any further assistance I could give. Officer in charge
                  then asked that any staff not doing anything at !hat time to please leave to the officers
                  station to make room for EMS. EOR Mary Perry RN BSN ..




                                                                                 Date
                                   Employee Signature




 25352 Troutman                                               10/28/2014 02:19                                                       Page: 1



                                                                                                                            Troutman 00419
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 19 of 110 PageID #:
                                    2536



                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00058886(e)                 Incident Type                                                  Incident DateTime   10/27/2014 11:29


  Location Type   SINGLE C                                                Location       HOJ STH FLOOR EAST WING SOUTH ONE CELL
                                                                                         #8
 Reporting Officer Johnson, Daniel


                                        Inmates Involved
                  Inmate#            Name




                  Video Recorded? Type?                                       Medical Responders Name



                   0    Use of Restraints Required

                                                 Type of Restraints
                   Name                             Restraint                     Note




                   CJ   Use of Force Required
                                                     Type of Force
                   Name                             Force                         Note




      Narrative   On 10127/2014 at approximately 1125 hours I responded to H5 on a back up call.
                  Officer Hom and myself officer D. Johnson arrived on h5 at the same time. When I
                  arrived on south 1 cell 8 I witnessed inmate wright laying in the floor with what
                  appeared to be a sheet wrapped around his neck. Officer Wiggins and Officer Laws
                  were performing CPR on the inmate. I asked if either of them needed to switch out
                  now knowing how long they had been pertorrning CPR and they both said they were
                  fine. I then went to control at the request of SGT Mccubbins and got the digital
                  camera. When I arrived back at S1 the officers were still performing CPR. LT Norris
                  again asked the officers if they"were ok or needed to switch out and officer Wiggins
                  switched out with officer Berry who continued with CPR chest compressions. EMS
                  arrived shortly after and I assisted Jn giving them any medical supplies they needed
                  handed to them. Once EMS cleared per LT Norris Officer Hom and myself stayed and
                  secured the scene until it was cleared by PSU and PIU. Once the scene was clear, LT
                  Norris arrived back on the floor and gave the final clear to clean out the cell and place
                  any personal items of the inmate on the Inmates property In the LMDC property room.
                  END of report. Officer D. Johnson 733




                                                                                  Date
                                   Employee Signature


 25352 Troutman                                                1012812014 02:19                                                        Page: 1



                                                                                                                             Troutman 00420
    Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 20 of 110 PageID #:
                                        2537



                          Louisville Metro Department of Corrections Incident Report

      Incident Report #    00058886(1)                 Incident Type                                                    Incident DateTime   10/27/201411:29


       Location Type      SINGLE C                                                 Location       HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                                 #8
     Reporting Officer BERRY, BRIAN



                                                 Inmates Involved
                          Inmate#           Name




                          Video Recorded? Type?                                        Medical Responders Name



                           El   Use of Restraints Required

                                                           Type of Restraints
                           Name                              Restraint                     Note




)
                           El   Use o.f Force Require.cl

                                                             Type of Force
                           Name                             Force                          Note




           Narrative      On 10/27114 at approximately 1130 a back up call went out over the radio by Ofc.
                          Mangrum to South 2. l immediately left control where I was doing an inventory of
                          Inmate Zapata's property who had left for KCPC. I responded to that lo~tion in which
                          it was actually South 1 cell #8. Upon arrival I observed this inmate hanging from a
                          sheet tied around his neck onto the bars in his cell. Ofc. Laws and Ofc. Wiggins
                          entered the cell and I immediately left and went to conlrol to retrieve the knife for life,
                          the AED, and the body cam. Upon my arrival back to the scene Officers had already
                          gotten this inmate untied from the bars but the sheet was still tied around his neck. I
                          also activated the body cam to record what we could on this device. Officers Laws
                          and Wiggins worked on loosening the sheet around his neck white I along with Medical
                          Nurse Perry who responded to the scene placed the AED on this inmate and then
                          activated the power button. Officers Laws and Wiggins then began CPR once the
                          sheet was loosened enough so that airway was nOt restricted. Officer Wiggins did
                          several cycles of chest compressions before I Officer Berry took over. I tallowed the
                          instructions of the AED in which it never advised a shock. I follow the metronome of
                          the AED on my compressions and stopped compressions when the AED advised. I
                          kept my cycle going until Louisville Fire relieved me from chest compressions. Once
                          relieved I backed out of the way but in a way where I could still record the scene. I at
                          some point moved all the way out of the cell but still in position to record. I was
                          instructed to keep this device recording all the way down with EMS until they left.
                          Once they were departing I then stopped the recording and handed the device over to
                          LT. Norris. J was instructed to not report back to my floor until I had briefed with
                          Mental Health.



     25352 Troutman                                                    10/28/2014 02:19                                                         Page: 1



                                                                                                                                       Troutman 00421
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 21 of 110 PageID #:
                                    2538




                                                             Date
                     Employee Signature




 25352 Troutman                           10/2812014 02:19               Page: 2



                                                                    Troutman 00422
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 22 of 110 PageID #:
                                    2539



                      Louisville Metro Department of Corrections Incident Report

  Incident Report #    00058886(h)                 Incident Type                                                   Incident DateTime   10/27/2014 11 :29


   Location Type      SINGLE C                                                 Location       HOJ STH FLOOR EAST WING SOUTH ONE CELL
                                                                                              #8
 Reporting Officer Laws, Matthew



                                            Inmates Involved
                      Inmate#           Name




                      Video Recorded? Type?                                       Medical Responders Name



                       ~ Use of Restraints Required
                                                      Type of Restraints
                       Name                             Restraint                      Note




                       LJ   Use of Force Required
                                                         Type of Force
                       Name                             Force                          Note




       Narrative       On the above date I Ofc. Laws responded to a suicide attempt on the 5th floor South 1
                       Cell 8. When I arrived on scene i saw inmate Wright hanging from the bars with a
                      sheet around his neck. Myself and ofc. Wiggins lifted up on the inmate to relieve
                      pressure and ofc. Mangrum untied the sheet from around the bars. Once It was untied
                      we lowered inmate wright onto the bed and then to the floor so we could start CPR.
                      The knife for life was retrieved and afc. wiggins attempted to cut the sheet from around
                      the neck of the inmate. CPR was started with ofc. wiggins giving chest compressions
                      and a breathing barrier was retrieved and handed to me to place over his mouth and I
                      started rescue breaths. The AED was retreived and brought into the cell, pads were
                      placed on the inmate and the AED instructed us to continue CPR. Mecltcal arrived and
                      nurse Laws assisted the officers and had an ambu bag to place on the inmate, I held
                      the inmates head in place while that was applied. I continued to hold inmates head
                      while CPR was being given. Fire and EMS arrived on scene and inmate was taken out
                      of his cell. At that point I was told to take a break and I left the scene. This concludes
                      my involvment in this incident.




                                                                                      Date
                                       Employee Signature




 25352 Troutman                                                    1012812014 02:20                                                         Page: 1



                                                                                                                                  Troutman 00423
    Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 23 of 110 PageID #:
                                        2540



                          Louisville Metro Department of Corrections Incident Report

      Incident Report #    00058886(i)                Incident Type                                                Incident DateTime   10/27/2014 11:29


       Location Type      SINGLE C                                               Location        HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                                 #8
     Reporting Officer Jaggers, Nicholas


                                                Inmates Involved
                          Inmate#             Name




                          Video Recorded? Type?                                      Medical Responders Name



                           0    Use of Restraints Required

                                                         Type of Restraints
                           Name                            Restraint                      Note




\
)
                           EJ   Use of Force Required

                                                            Type of Force
                           Name                            Force                         Note




           Narrative      On 10/27/14 at approximately 1130 hrs., I (Sgt. Jaggers) heard a backup call on the
                          radio for HS 82. There was then a secondary call for Medical to respond immediately
                          as well. I was on J2W at the time so I notified Medical and got on the elevator to
                          escort them over to HS. Upon my arrival at the scene I was instructed to go to Liberty
                          St. to meet with Metro EMS and escort them to the floor. EMS arrived shortly
                          thereafter and I escorted them HS S1. This concludes my involvement in this incident.
                          End of Report.

                          Sgt. Jaggers #361




                                                                                         Date
                                          Employee Signature




     25352 Troutman                                                   1012812014 02:20                                                     Page: 1




                                                                                                                                  Troutman 00424
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 24 of 110 PageID #:
                                    2541



                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00058886(g)               Incident Type                                            Incident DateTime   10/27/201411:29


  Location Type   SINGLE C                                              Location       HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                       #8
 Reporting Officer Wiggins, Ryan



                                       Inmates Involved
                  Inmate #          Name




                  Video Recorded? Type?                                    Medical Responders Name



                   L.J   Use of Restraints Required

                                                 Type of Restraints
                   Name                           Restraint                     Note




                  El     Use of Force Required
                                                   Type of Force
                   Name                           Force                         Note




      Narrative




                                                                                Date
                                   Employee Signature




 25352 Troutman                                              1012812014 02:20                                                 Page: 1




                                                                                                                     Troutman 00425
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 25 of 110 PageID #:
                                    2542



                      Louisville Metro Department of Corrections Incident Report

  Incident Report #    000588860)                  Incident Type                                                   Incident DateTime   10/27/2014 11 :29



   Location Type      SINGLE C                                                 Location       HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                              #8
 Reporting Officer Wiggins, Ryan


                                            Inmates Involved
                      Inmate#           Name




                      Video Recorded? Type?                                       Medical Responders Name




                       E:J Use of Restraints Required
                                                      Type of Restraints
                       Name                             Restraint                      Note




                       Cl   Use of Force Required
                                                         Type of Force
                       Name                             Force                          Note




       Narrative         On 10/27/2014 at approximately 1129 hours I, Officer R. Wiggins, was working the
                       west side of the fifth floor of the Hall of Justice when I received a backup call to
                      respand to the south walk of the east wing of the fifth floor. Upon arrival at the south
                      walk I observed an officer head In the direction of cell eight on South One. Upon
                      arrival at that cell I observed inmate Wright, Jonathan hanging by his neck with a
                      sheet tied to the bars that cover his window. Officer Berry stated that he was getting
                      the Knife for Life and the AED. I and Officer Laws held inmate Wright up to get
                      pressure off of his neck while Officer Mangrum untied the sheet from the bars.
                          When the sheet was untied from the bars, I and Officer Laws lowered inmate
                      Wright to the floor and I attempted to cut through the portion of the sheet that was
                      around inmate Wright's neck while Officer Laws attempted to loosen the knot. I was
                      unable to get the Knife for Life under the sheet and therefore began cutting sections of
                      the sheet. When Officer Laws was able to loosen the sheet enough for the knife to be
                      put under the sheet, the knife was ineffective at cutting it. We were able to get it loose
                      enough to have an open airway for rescue breaths and I began chest compressions
                      and Officer Laws began rescue breaths.
                         The AED was attached to inmate Wright and everyone stood clear while It analyzed
                      inmate Wright's heart rhythm. No shock was advised and we continued chest
                      compressions and rescue breaths. While performing CPR the AED did not advise a
                      shock while I was present. After several cycles of CPR I became too tired to continue
                      and Officer Berry took over for me. I was instructed to leave the scene as we had
                      enough people present. I then departed.




 25352 Troutman                                                    10/28/2014 02:20                                                         Page: 1



                                                                                                                                  Troutman 00426
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 26 of 110 PageID #:
                                    2543




                                                             Date
                     Employee Signature




 25352 Troutman                           10/28/2014 02:20               Page: 2



                                                                    Troutman 00427
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 27 of 110 PageID #:
                                    2544



                      Louisville Metro Department of Corrections Incident Report

  Incident Report #    00058886(k)                Incident Type                                                 Incident DateTime   10/27/201411 :29


   Location Type      SINGLE C                                               Location       HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                            #8
 Reporting Officer WYLIE, STACY


                                            Inmates Involved
                      Inmate#           Name




                      Video Recorded? Type?                                      Medical Responders Name



                       LJ   Use of Restraints Required

                                                      Type of Restraints
                       Name                            Restraint                     Note




                       LJ   Us-.e of Force Required

                                                        Type of Force
                       Name                            Force                         Note




       Narrative       On 10/27/14 at approx 1145 I was leaving sheriff court holds when Officer notified me
                      that there had been a hanging on H5 east. I immediately went to the elevators on HOJ
                      and went to the HS 81 # 8. Inmate Wright was lying on his back and Nurse Laws was
                      using the ambu bag on inmate and Officer Wiggins was performing CPR. Inmate
                      appeared to be unconclous. I stood by as back up for cpr until Lt. asked that all extra
                      staff move to control room so that EMS and fire could get through. That ends my
                      involvement. EOR SWylie,LPN




                                                                                     Date
                                       Employee Signature




 25352 Troutman                                                   10/28/2014 02:20                                                      Page: 1



                                                                                                                               Troutman 00428
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 28 of 110 PageID #:
                                    2545



                   Louisville Metro Department of Corrections Incident Report

  Incident Report# 00058886(1)                 Incident Type                                               Incident DateTime   10/27/2014 11 :29


   Location Type   SINGLE C                                               Location       IJOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                         #8
  Reporting Officer Perkins, Theodore


                                           Inmates Involved
                   Inmate#           Name




                   Video Recorded? Type?                                     Medical Responders Name




                    [] Use of Restraints. Required

                                                 Type of Restraints
                    Name                            Restraint                     Note




                    El   Use of Force Required

                                                    Type of Force
                    Name                           Force                          Note




       Narrative   On 10.27.14 while assigned to HOJ Swest at approximately 1210 I was told to get my
                   gear and meet EMS In the sub basement of the HOJ . I met up with EMS and went
                   with them with l/M Wright, Jonathan CIN # 468305 via ambulance , l/M was receiving
                   chest compressions by Louisville Fire and I was told to step in and give the person
                   giving the compressions a break . We left LMDC for Jewish hospital at approximately
                   1218, I gave compressions until I was told to stop so the EMS medics could see to l/M
                   Wright . Upon arriving at Jewish hospital we went to their emergency room where their
                   staff saw to l/M Wright , at 1228 staff there called l/M deceased. At approximately
                   1245 LMPD Sgt arrived on scene to begin his investlgalion and at approximately 1328
                   the coroner arrived . At 1333 CSU arrived and at approximately 1413 the coroner
                   transferred the body to the coroners office . This ends my involvement .......... .




                   END OF REPORT
                   Officer T Perkins 485




                                                                                  Date
                                   Employee Signature


 25352 Troutman                                                10/28/2014 02:20                                                     Page: 1




                                                                                                                          Troutman 00429
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 29 of 110 PageID #:
                                    2546



                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00058886(m)                Incident Type                                              lncldentDateTime   101271201411:29


  Location Type   SINGLE C                                               Location       HOJ STH FLOOR EAST WING SOUTH ONE CELL
                                                                                        #8
 Reporting Officer Smith-Davis, Saulette


                                        Inmates Involved
                  Inmate#            Name
                  00468305           WRIGHT, JONATHAN D




                  Video Recorded? Type?                                     Medical Responders Name



                   EJ     Use of Restraints Required

                                                  Type of Restraints
                   Name                            Restraint                     Note




                   l":l   Use of Force Required

                                                    Type of Force
                   Name                            Force                         Note




      Narrative   On today's date 10/271141 made my rounds to address any concerns and questions
                  the inmates may have. I spoke with Mr. Jonatha.n Wright around 0920hrs. Inmate was
                  energetic, nice, and didn't display any signs of dismay. He then asked for a pencil,
                  and a pair of shower shoes. I gave Mr. Wright an action request for shower shoes, he
                  then advised me security took his shoes, in which I advised him that's the protocol
                  once pending a write up and advised him I will return with a pencil for him. He said
                  thank you and I proceeded with my rounds. End of Statement.




                                                                                 Date
                                    Employee Signature




 25352 Troutman                                               10/2812014 02:21                                                  Page: 1



                                                                                                                       Troutman 00430
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 30 of 110 PageID #:
                                    2547



                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00058886(n}                Incident Type                                                Incident DateTime   10/27/2014 11 :29


  Location Type   SINGLE C                                               Location       HOJ STH FLOOR EAST WING SOUTH ONE CELL
                                                                                        #8
 Reporting Officer Horn, Jeffrey


                                       Inmates Involved
                  Inmate#            Name




                  Video Recorded? Type?                                     Medical Responders Name



                   El   Use of Restraints Required

                                                Type of Restraints
                    Name                           Restraint                     Note




                   EJ   Use ofForce Requirerl
                                                   Type of Force
                   Name                            Force                         Note




      Narrative   On 10-27-14 at abOut 1125hrs. I responded to a back up call over the radio to respond
                  to HS E South #2. When I arrived Otes. and medical staff were inside cell #8
                  administering CPR to inmate Wright who was unconscious and unresponsive. I then
                  went to the control room and retrieved medical shears. when I came back I secured
                  the other inmates theit were out on their hour outs back in their cell and moved the
                  work aids to the north side day room. I then assisted with getting various supplies as
                  needed and took control of the digital camera. When EMS departed Ofc. Johnson and
                  myself were tasked with securing the scene and taking pictures. At 1230 Deputy
                  Directors Clark and Troutman along with Martin Baker arrived on the scene and asked
                  some basic questions after which they departed at 1235. At 1236 LMPD PIU arrived
                  on the scene and began their investigation. At 1313 PILI departed and released the
                  scene, after which Ofc. Johnson and myself cleaned the area and collected the inmate
                  remaining property. We were then called to PSU to give our formal statements to PIU.
                  This ended my involvement in the incident.


                  Ofc. J. Hom #705

                  EOR--




 25352 Troutman                                               10/28/2014 02:21                                                      Page: 1



                                                                                                                         Troutman 00431
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 31 of 110 PageID #:
                                    2548


                                                             Date
                     Employee Signature




 25352 Troutman                           10/28/2014 02:21               Page: 2



                                                                    Troutman 00432
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 32 of 110 PageID #:
                                    2549



                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00058886(0)                Incident Type                                                  Incident DateTime   10/27/201411:29


  Location Type   SINGLE C                                               Location       HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                        #8
 Reporting Officer Wylie, Brian



                                        Inmates Involved
                  Inmate #           Name




                  Video Recorded? Type?                                      Medical Responders Name



                   El     Use of Restraints Required

                                                  Type of Restraints
                    Name                           Restraint                     Note




                   f7:J   Use of Force Required
                                                    Type of Force
                   Name                            Force                         Note




      Narrative   On 10~27~ 14 around 1129 hrs I Ofc. Wylie heard backup via radio call to HS South 1.
                  Upon arrival to HS 81 # 8, I seen l/M·Wright laying on the floor and Officers performing
                  CPR. I stood by to give any assistance needed. After Louisville Fire Dept. arrived I
                  made sure the scene was secure and I then returned to my floor. This concludes my
                  involvement In this incident. E.O.R.

                  B. Wylie#856




                                                                                 Date
                                    Employee Signature




 25352 Troutman                                               10/28/2014 02:21                                                       Page: 1



                                                                                                                            Troutman 00433
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 33 of 110 PageID #:
                                    2550



                     Louisville Metro Department of Corrections Incident Report

  Incident Report#    00058886(p)                 Incident Type                                                   Incident DateTime   10/27/201411 :29


   Location Type     SINGLE C                                                 Location       HOJ STH FLOOR EAST WING SOUTH ONE CELL
                                                                                             #8
 Reporting Officer McCubbins, Joseph


                                            Inmates Involved
                     Inmate#            Name
                     00468305          WRIGHT, JONATHAN D




                     Video Recorded? Type?              BODY CAMERA               Medical Responders Name



                      0    Use of Restraints Required

                                                     Type of Restraints
                      Name                              Restraint                     Note




                      EJ   Use of Force Required

                                                        Type of Force
                      Name                             Force                          Note




       Narrative      On October27, 2014 at 1129 hours l, Sgt. J. McCubbins along with Ofc. B. Berry
                     responded from the H5 Control room to a backup call to H5 East South 1. Upon arrival
                     Ofc. J. Mangrum, the Gym Officer for the area advised inmate Jonathan Wright, who
                     was housed in Soulh 1 Cell #8 was just found hanging from the bars along the cell
                     window. Upon arrival his cell door was just opened, and Officers R. Wiggins, M. laws,
                     who had also responded to the call entered the cell with Ofc. Beny and myself.
                      Inmate Wright appeared to be unconscious and not breathing, his feet were dangling.
                     Inmate Wright had taken a jail issued sheet and tied it around the cell bars that ran
                     alongside the window in his cell and then again tied.it around his neck. I immediately
                     instructed the officers to lift him up and to untie or cut the sheet from the bars so that
                     he could be laid down on the floor to start CPR. Also at 1129 hours as the officers
                     began to get him down I advised via radio for medical and on.shift Lieutenants and
                     Main Control to notify MetroSafe for EMS to respond. Once Inmate Wright was taken
                     loose he was laid down on the ground and CPR was started. Shortly after someone
                     with the AED arrived to the scene and placed on subjects chest, CPR continued. At
                     1132 hours Lieutenants R. Dejarnette and Lt. N. Norris, Officers J. Horn and D.
                     Johnson and Nurse Mary Perry arrived to the scene and were advised of the situation.
                     At 1134 hours Nurses Blandford, Wylie, Laws, Greer and Dr. Everson arrived. CPR
                     continued, AED still had not advised of a shock needed. At 1136 hours LFD arrived
                     outside and arrived on scene at 1139 hours and assumed CPR from corrections staff.
                     At 1141 hours EMS arrived outside and arrived on scene at 1147 hours. At 1211 hours
                     EMS departed the floor and departed to the hospital at 1218 hours. Ofc. Perkins, who
                     was sent to provide escort with Inmate Wright departed with them.
                      Upon asking, Ofc. Mangrum advised whlfe by the gym on HS East, Margaret Payne, a

 25352 Troutman                                                   10/2812014 02:21                                                         Page: 1



                                                                                                                                 Troutman 00434
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 34 of 110 PageID #:
                                    2551


                  commissary worker came up to him screaming that someone was hanging and
                  pointed to the location where he was. Ms. Payne had been on the walk collecting
                  commissary forms from inmates. He then advised he ran over and found Inmate
                  Wright hanging as she had said. He then called via radio for staff to respond.
                   Ofc. D. Johnson and J. Hom, who both had responded to the call were advised to
                  stand by and secure the location and to keep it secure. Upon orders of command staff
                  that cell and that part of the South 1 walk was to be closed off pending investigation.
                  Area was secured and pictures were taken of the scene. Piclures sent to PSU.
                   At around 1435 hours Ofc. Perkins called me via phone and advised this inmate was
                  pronounced deceased at 1228 hours. Command staff advised of same. End of report.




                                                                                Date
                                  Em.ployee Signature




 25352 Troutman                                            10/28/2014 02:21                                     Page: 2



                                                                                                            Troutman 00435
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 35 of 110 PageID #:
                                    2552



                     Louisville Metro Department of Corrections Incident Report

  Incident Report#   00058886(q)                Incident Type                                             Incident DateTime   10/27/2014 11 :29


   Location Type     SINGLE C                                              Location       HOJ 5TH FLOOR EAST WING SOUTH ONE CELL
                                                                                          #8
 Reporting Officer KRANK, Marc


                                          Inmates Involved
                     Inmate#          Name




                     Video Recorded? Type?                                    Medical Responders Name



                      El   Use of Restraints Required

                                                     Type of Restraints
                      Name                            Restraint                    Note




                     EJ    Use of Fo-rce Re.quired
                                                       Type of Force
                      Name                            Force.                       Note




       Narrative     Mental Health was on HS to process with all persons involved. Mental Health spoke
                     with the following officers: Johnson, Hom, Wiggins, Laws, Berry, Mangrum, Simpson,
                     McCubbfns and Jaggers. Mental Health also spoke with the following medical
                     responders: Laws and Blandford. All staff were encouraged to contact a MHP if
                     needed.




                                                                                   Date
                                     Employee Signature




 25352 Troutman                                                 10/28/20t4 02:21                                                   Page: 1



                                                                                                                          Troutman 00436
     Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 36 of 110 PageID #:
                                         2553




Wl<l.5 . ('gJLl...15(..T'U--lG                       :Scm, r S l~TS •.I                                                    ST~CJ:t:.Lt.fl~~~ I
.QM H~_.:t.~_121-\-S:stio                               s;t:JrndTlfUiC1_oc./r ·.      t
O~ -r!A:l5 1'-lo!UYJ.a.L_.~H-r' M<./ BIT<:tt;,fT.zg;;b.,L,, .Wff-J§LJ_:T 'v\/~t. . rr ,
~_:r_o_s~-r_w~~...;9-f'rµ ::t..IJMA"Il!_:w_P.s U~::r::f>.Lfi_.---·'
                       .                             .    -- - . ' '         _' ,.             '            -·.   -.. --    ' : -.              .   '                     .              .                 ' ' -- . '' .·.--                       -             1-

~'I IH-rs:
        .        "'~"·-L
                      ..                                                I. S'TP.oP;te=D                                    .5<:..rL.Et'l\:JV1.-:r:®.--&l'-
                                                                                                                                                  .- '     ',.offr:re1                                                                                 .
                                                                                                                                                                                                                                                            !
            -   ,.·-       '    ','_   -   '''   -       ',    -       ·--     -- - --- -_-_.'
                                                                                      '   --   -.--   - -                   ·:· --- -:
                                                                                                                                     .,'--.--:-·.
                                                                                                                                           ,.                     -  .,          '                   '•"    ""',''              _..   ,.,_   -,•




lv\Y...U(9t2,1 un      \AJ.!±o. l±txtp. §ow,i;;;                                               +o             Uf....lLoCJc..              T~6 ~&S.T. Sz._t>e
J::or_ tn e:; • 'J:. ::Su<;:"T R..1><:u oF~ TIJf.1 sz.oe f\ri"'eJe- oi:=:i:::x:~~~~~-;'
.Jr.,eiµE,a,.µm                e:,,o:f T.~ll.!,3.
                                                                                                                                           rna."28>~.....fiM..;;_····.·
                                                                                                                                          .......       ;
                                                                                                                                                               . . . ...·
                                                                                                                                                            - - _·-_
                                                                                                                                                                          I
                                                                                                                                                                       ' __ ·.       - ' -_;   ._' -, ,_    '   -. -   '   -,     .
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                ~:.




 J                                                                                                                                                                                                                                                          i.

                                                                                                                                                                                                                                                           't
                                                                                                                                                                                                                                                            t·
      ---~-----_,--------------~~----~-----[~


-----------------------------~-~--~'f
 ----------------------------------- !
                                     t'·


                                                                                                                                                                                                                                               -·----!'

----------------



                                                                                                                                                                                                    .                                                       '
                                                                                                                                ----·----------·-·-----·-···-----------.,----- -




                                                                                                                                                                                                                     Troutman 00437
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 37 of 110 PageID #:
                                    2554



                     Louisville Metro Department of Corrections Incident Report

  Incident Report#    00058886(r)                 Incident Type                                                    Incident DateTime   1012712014 11 :29


   Location Type     SINGLE C                                                  Location      HOJ STH FLOOR EAST WING SOUTH ONE CELL
                                                                                             #8
  Reporting Officer Mangrum, Jerry


                                            Inmates Involved
                     Inmate#            Name




                     Video Recorded? Type?                                        Medical Responders Name



                      ~ Use of Restraints Required

                                                     Type of Restraints
                      Name                              Restraint                      Note




                      El   Use of Force Required

                                                        Type of Force
                      Name                              Force                         Note




       Narrative     On the above date of 10/27/14 inmate Wright, John in sic# 8 south 1 was found
                     hanging from his neck by commissary staff Mrs Peaches @ this time she told me
                     aboul it as she was running away".I ran to the cell and seen him hanging"@ this time i
                     open the cell while calling for back up! on the radio.I enter the cell trying to help him @
                     this time Sgt.McCubbins and officers Wiggins and Berry arrived on the scene.We all
                     enter the cell and removed him from the bars i went back into the gym to take the
                     Inmates back to the kitchen .....




                                      Employee Signature                              Date




 25352 Troutman                                                   10/31/201411:28                                                           Page: 1



                                                                                                                                  Troutman 00438
    Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 38 of 110 PageID #:
                                        2555




'                                 ~RIGHT, JONATHAN D
                                   :Bk DI: 10/23/2014 20:40   DOB: 01/21/1973
                                  '·Booking
                                     Inmate #:00468305
                                        .
                                            #: 201430876
                  Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 39 of 110 PageID #:
                                                      2556
              \



                                                                . KENTUPKY PAROL{: BOARD




                                                                   PAROLE VIOLATION
                                                                      WARRANT
      Wa"ant No.:        E03790002004212                                                                  Frankforl, KY., October 02, 2014

      To the Parole Officer of the Appointed Judicial District of Kentucky, or any Peace Officer of the Commonwealth of Kentucky, or any
      other State or Commonwealth:

       It appearing from information furnished to.the Parole Board of the Commonwealth of Kentucky that, Jonathan Douglas Wright, DOC#
       227872 a paroled prisoner, who was convicted of the offense(s) of Poss Cont Sub-1st Degree~ 1st Offense-Drug Unspecified in the
       Hardin County Circuit Court(s), and who was paroled on 04/17/2014, has violated the terms of his parole as set out herewith:
                   Absconding parole supervision·
              2    Failure to compl~te treatment for substance abuse
              3    Failure to pay supervision fee as directed
              4    Use of controlled substance - Methamphetamines
              5    Use of controlled substance - Marijuana
              6    Failure to pay for drug testing as directed

     This, therefore, is to command you to forthwith arrest the said Jonathan D'ouglas Wright, DOC#: and deliver him to the custody of the
     Kentucky Deparlment of Correr:;tions.

     This wa"ant is issued pqrsuant to Kentucky Revised Statute 439.330(1)(e), governing paroled convicts.

                                                                       Given under my hand this date October 02, 2014

     By authority of the Parole Board




 .     ',1;

v
Electronically signed by the Parole Board

Jate printed:          Thursdav. October 23. 2014

                                                                                                                                      Troutman 00440
                      Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 40 of 110 PageID #:
                                                          2557

                                                                                                                                                                             D      JUVENILE OFFENDER
                                                                                          WRIGHT, JONATHAN D
                                                                                          B;:,Dt: 10/23/2014 20:40 DOB 01/21/1973                                        f                     .
                                                                                           lnrbte #:00468305                                                                             KSP 206 (REV 2/1/06)                           I-
                                                                                                                         '                                                                                                              a:
                      AGENCY
                                            -.J C-$.D                                     Bookin" _#: 2,01430876
)~                                                                                           - -- - ·····- . ·--- • L ·-
                                                                                                                                                                         KY bS(g(JOOO                                                   ;:)
                      NAME        (L~F-M
                                                    i'KrPhS~CE~EN,'t:ES                                                                                            ATTN:     HOME PHONE                                                 0
          ll::                                 . ) r1~         o~~ h~n                                                   Y)   a I..< le.s                            D                                                                  0
          0           ALIAS                                    v                                                                  ~
                                                                                                                                                                             EMERGENCY PHONE
          f-
          <(
          __,
                     o I •• fl<f,"t.r
                                                                                                                                  .
                                                                                                                                                                             KE~CKY RESIDENT STATUS
                                   ET~  ~~TRE"f~r
                                       rr'l Lfl<V
          0           ADDRESS
                                                                                                                                                                             F. ·- FULL TIME P. 0 PART TIME N.ONONREStDENT
          > CITY
          -
          a'.
          w
                 I ""~s1,;ll,                  I                                                                           STATZ:
                                                                                                                                      .,             ''flo;).q I             MARITAL STw~s
                                                                                                                                                                                            , V!l f'r
                                                                                                                                                                                                        • .J


          z f';~~~ I'° "";~e;'i' ~ G7 / S'/).._
                                                                                                                           S.S. NUrER                                        VICTIM'S RELATIONSHIP TO OFFENDER
          0
          w
          lL           DATE OF 'IRTH                                        SEX                                                       RACE
                                                                                                                                                                             ETHNIC ORIGIN
          lL                                                                                                '


          0
                         I    1;1 h3                      ~--OFEMALE ~HITE                                           OBLACK
                                                                                                                                         AM. INDIAN
                                                                                                                                       0 OR ALASKAN 0 ASIAN                  0 HISPANIC    ~ON HISPANIC
                      PLACE OF EMPLOYMENT I OCCUPATION                                                                     CITY                      STATE                   HEIGft,        WEf.    S-- IHA~ ~~LOR             E}tc_oLaR

          w           VEH. MAKE                           VEH. lYPE                           VEH. YEAR                   COLOR         TOP/BOTTOM                           ALCOHOUDRUG JN l.DLVEMENT (SPECIFY)
          __,                                                                                                                                                                ONO      0YES,l:iUNK
         u
         :c                  REG. STATE                            REG. YEAR                   REGISTRATION NO.                                     /VEHICLE IDENTIFIERS                             MPH        rNMPHZONE VOL. KEY

         ~
                       VIOLATION DATE                     VIOLATION TIME                      EXACT LOCATION OF VIOLATION I ARREST                                                                 8.A. RESULTS
         w
         ::;;:
                              I                                                                                   481)..              fie.~ .rfow VI               id
         -
         i==
         w             DATE OF ARREST                     TIME OF ARREST                            MILES                DIRECTION                                   CITY                          COUNTY OF VIOLATION                  SECTOR


         ~ fl} b:s l'f                                         ['l~.1                                                                             ~4: svt//L-                                      ~fP_qd "!._
                       VIOLATION
                         cobE
                                               ASCF            STATUTE/ORD.                     CHARGES              #     PLEA       FIND-
                                                                                                                                      ING
                                                                                                                                                   FINAL
                                                                                                                                               VlotATION CODE CODE
                                                                                                                                                                   DISPN.     FINE          COSTS              FEE         JAIL/
                                                                                                                                                                                                                          PRISON
                                                                                                                                                                                                                                        PROB.
                                                                                                                                                                                                                                         TIME
         'Cii                 .
. ·1·~:;             .... - _,
                                                          I• -      -
                                                           · 1 -:""' ...
                                                                ..
                                                                            ~
                                                                                     -.         l"'V                 1
                                                                                                -      -    A




       '.
                                                           '
                                                                                                                     2
    '"
                     ~   );'      ...   '-"'
                                                                        •
                                                         '_lJ ltd .11?_ '._                    -
     ,}~\~;                                                                                                ' I
                                                                                                                     3
    ,.,,,·:-:;;;:.
                     ~!~;::·:ys•
                                                          ,!U  "'x . .x              1.,       'crv w                4
    '~z ••tQ1Jl\1 -DATE                                  "'b6uRt-'riME                                          COURT LOCATION                                     COURT CASE NO.            DISPN. DATE        TRIAL                   ctERJ<S
                                                                                                                                                                                                                                     INfTIALS
                                                                        DAM           PAYABLJ 0                                                                                                                      OB     OJ
     'SL--
     ·g:·
      ..                     I          .


                 - POST-ARRa'ST ~OMPLAlf\iT
                                                    /     ~ IPf:'D,<',,.                                         d                                                                                                         ON

                                                    ,,

                                                                                              .                               ~F(lJ',(l
       f-                                                                                                                                                    ;"I
       z                                                                                                                                                                        °&ralil Vi'of&11io,.,,
       <(
       __,
                                               ,,
                                                                            ~,.cz,..
                                                                                                           -.•1                                            b-c.
                                                                                                "'*
       Q_
       ::;;:
       0
       u
      f-                                                                        /rJa n 'A
      U)
      LU
      a'.
      a'.
                                                                                              }J d                   (JO       b/~I~
      <f
      f-
      U)


                                                         ~ 1Z                    i lJl(Jc..~
      0
      Q_
                                                                                    •

     __,
                                                                                                                                                                                                                                            ~
                     COL LICENSE                                DNo                           OYes                                     PLACARDED HAZARDOUS VEHICLE                       ONo               OYes

     u
      0
                     COMMERCIAL VEHICLE                         DNo                           DYes                                     COL CLASS           DA         DB            De
                                                                                                                                                                                                                               /'f
                     NAME OF WITNESS                                                                                                          ADDRESS                                                                          r            0
                                                                                                                                                                                                                                            0
                                                                                                                                              CITY/STATE                                                                       00           z
                                                                                                                                                                                                                                 ,__.
u
                                                                                                                                                                                                                                            ~


.
                     NAME OF WITNESS                                                                                                        ADDRESS                                                                                         ~
                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                               w
     U)
     <(
     u
                     CASE NO.


                     CARRIED FOR UCR BY CO.NTRIBUTOR:
                                                                                'I        D
                                                                                                                                  2


                                                                                                                                      0 JN-CAR VIDEO
                                                                                                                                                                               31
                                                                                                                                                                               0 FINGERPRINTS        I  EVIDENCE HELD
                                                                                                                                                                                                                           4
                                                                                                                                                                                                                               CJ)
                                                                                                                                                                                                                               (X)
                                                                                                                                                                                                                                            z
                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                            m
                                                                                                                                                                                                                                            m
                                                                                                                                                                                                                                            ~

                                                                                                                                                                                                                               0
                     OTHER AGENCY: 0 SPECIFY
                     OFFICn:; SIG~RE
                     x - - -                                       -r-1" L                    rv
                                                                                                                                      BADGE/ l.D. NUMBER
                                                                                                                                                  .,~   ......
                                                                                                                                                                               0PHOTOS

                                                                                                                                                                                     IASSIGNMi5' I .,.                         .,           ;i

                                                                                                                                                                                                               Troutman 00441
     Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 41 of 110 PageID #:
                                         2558



WRIGHT, JONATHAN D
                                                                                                                                                                      ...
Bk Dt 10/23/2014 20:40                              DOB: 01/21/1973
 Inmate #:00468305                                                         !·                    ~ <':> \ t
                                                                                                        ~ ~~ .J .'• .. .6->,.'.
                                                                                                                     ~
                                                                                                                                                                            ! 1 : 5. · · .,
Booking #•201430876
                                                                                                       .··. · Adctmsv.···.·
                                                                                          - - - - . - . ·.....- ·............................... !'\'l"'UJV..ii.
                                                                                                                                                 .       ---     ......- .•. -' ·.
                                                                                                                                                                                 '.·



                                                                                             \;f\l.')~        ····· · U.o<..~~~.·~lct')



              .        : . 'i
                                                                                 ,
                                                                                ..   ..
                                                                                             .   .
                  ~:




                  -- ____   ..,...   --   -·   -      ..
                                                                                                                            ,_   ...
         ·Alld~'*:,


                                                                                          Pen'l'lme                                               Rold lilformatfon ·

                                                                                                                                             Rousing Area        Bond
                                                           .ZO             .•                          ·20




         -------""'       .
                              .
                            e2'i···.
                                ...·...
                                               20
                                                       .   ~
                                                r'\i!•·- - '
          ......._ _ _ _ __...,_..,_______....l!il<o!iV-- \83~1!!
                                               f;'i;i              -·------1!
                                                                   .



                                                                        :;:
                                                           ! 25: DJ ... (;')
                                                                             .                                                              ~~OJ
         ..                                                                                                                      ~·.5nt~X
                                                                                                                                 1


                                                           zii .                                         Z:o                     i, .... ~ _-i
                                                   · ..._ z'o·                                                                   ·~ ~         g~ 5
        -------·-----.-..---
                                                                                                         2··0···.' ·. · ·




        _____________............,.---··
                                                                       .                                                    ~-,~~0>~Z

                                                           zo                                        .··20
                                                                                                          -·                     e·~::::""-i
                                                                                                                                    """m . . . )>


,
                                     __                                                                                              .,,,
                                                                                                                                            ;;: "' ~~ ~z
                                                                                                                                                      0
                                                                                                                                                                                              \
                                                                                                       ....~


        _ _...._ _ _ _ _ _ _...,_ _ _ _ _ _ _ _ _ _,,,,~,_,.,,,~,~-~~~1;:•..,"'"-"'""~~..;•..,·------·----·




                                                                                                                                                                        Troutman 00442
  Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 42 of 110 PageID #:
                                      2559



                  LOUISVILLE METROPOLITAN QEPARTMENT OF CORRECTIONS
                                                                          Booking Report
 Inmate#                   Inmate Name                             Sex                    Race

 00468305                  WRIGHT, JONATHAN D                      MALE                   White/Eurp/ N.Afr/Mid Eas
 Booking Number            Dateffime                               Hair Color             Eye Color
 201430876                 10/23/2014 20:40                        Bald                   Brown

 Drivers License #         SSN              DOB                    Ethnicity:                          Height      Weight
                           XXX-XX-XXXX      01/2111973                                                 6'00"       195

    Address: 8011 WATERFERN WY                                Phone:                         FBI#: 87861WBO
             LOUISVILLE, KY
                                                                                             SID #: A0203737


      Resident                                               Scars, Marks, Tattoo~
                                                            Type                 Location              Description
       County:
   Birth State:

  Citizenship: UNKNOWN                                       Aliases /SSN
                                                            Name                                             DOB              AliasSSN




                                                                     Additional Information
         Classification: PRE-ARRAIGNMENT                             Occupation:

       Cell Assignment: PASSIVE/J1-P-019                                  Empl~er:

      Sentence Status:                                      Emergency Contact:


                                                                           Arrest Information
       Committe<;j By: JEFFERSON COUNTY                                          Arresting Officer: CLARK
                       SHERIFF

    Arrest Date/Time:10/23/2014 19:43                                                Booking Officer: Marquart, Ryan

   Arresting Agency:JEFFERSON COUNTY SHERIFF                                               Location: 4812 BARDSTOWN RD LOUISVILLE, KY

          Arrest Note: H*"***"HOLD P&P........
               .       SERVING PVWT: 2004212




                                                                                Charges
 Reference#               Statute           Category               Charge DtTm           DispositionDtTm       Document          Court        Bond Type
 CaseNbr                  Description                              Court DtTm            Disposition           Bond/Sentence                  Bond Amount
 91324                   03999        NON-CRIMINAL                                       (none)                Parole Warrant
                         PAROLE VIOLATION WARRANT

                                                                                                                         Active BOnd Total: $0.00

                                                                                                                              Bonds Total: $0.00




ORI                  Agency Name                               Bond Amount                        Status        Bond Denied     Warrant Nbr
                     Statute                                   Oescnptlon
                                   Inmate Si nature                                                   Date
KY037025G            PROBATION & PAROLE (KY)                                                      Active        False

                                        Officer Signature                                           Date


32689 Marquart                                               10/23/2014 21:01                                                                  Page: 1


                                                                                                                                         Troutman 00443
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 43 of 110 PageID #:
                                    2560




                                                                                     .,,-._   ';
                                                                                     '~   .,:- L ..




       056000182569
       L813680

                                                                        Criminal




                                        /
                        KYA0203737    01/21/1973     M     w    600     195    BRO        BP




PT 50X50G4 3000N   #1
                                                                       20141023-21 'OE



                                                                                                   !r
                                                                                                   r'
                                                                                                   If:
                                                                                                   ,,'
                                                                                                   !



                                                                      Troutman 00444
                                                                                                   '
                                                                                                   I
        Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 44 of 110 PageID #:
                                            2561



                                                                              KY0560000
                                                                              KY056023C
                                                    10/23/2014




                                                                    KY
                                                   10/23/2014




 DLll


                                                                                                  x
 U()1lLl N




 !ll.1'.,'.J     :;zr~VING PROBATION/PAROLE: VIOLATION WARRANT
           !."ll i.f.>?0        10/21/2014




CLARK                                   3530                     JEF'FERSON




                                                                                                           I
                                                                                                           I
                                                                                                           i



                                                                                                           I!
                                                                                                           [
                                                                                                      ·-   ''"
                                                                                          Troutman 00445
         Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 45 of 110 PageID #:
                                             2562
  Oct 28,2014 19:34
                                                                                                                                                 uq.··~·os
                                                                                                                                                 ~v t ~   I (;,~:.i
                     LOUISVILLE METROPOLITAN DEPARTMENT OF CORRECTIONS
                                                                             Release Report
            Inmate#                      Inmate Name                        Sex                  Race
            00468305                     WRIGHT, JONATHAN D                 MALE                 White/Eurp/ N.Afr/Mid Eas


            Booking Number               Dateffime                          Hair Color                Eye Color
            201430876                    10/23/2014 20:40                   Bald                      Brown

            Committed By                             SSN                      DOB                    Heigh I      Weight
            JEFFERSON COUNTY                         XXX-XX-XXXX              01/2111973             6'00"        195
            SHERIFF

               Address: 8011 WATERFERN WY                             Drivers License #              FBI#: 87861WBO
                        LOUISVILLE, KY
                                                                                                     SID#: A0203737

                Phone:                                                ScaJS, Marks, Tattoos
            Resident:                                                Type                 Location             Description
               County:

                 Bag#:()-·                                           Aliases ISSN
                                                                     Name                                         DOB                 AliasSSN



                                                                               Release Information
                   Release Oatetnme: 10/27/2014 17:26                                      Reason for Release: DECEASED

                    Releasing Officer. Nicolas-Bates, Mary/ea                                  Lenglh of Stay: 4 days

                  Transfer To Agency:                                                          Transportation:
                             Comments:      Deceased 10/21/2014




                                                                                   Arrest Information
            Arrest Date/Time: 10123/2014 19:43                                                  Arresting Agency: JEFFERSON COUNTY SHERIFF
            location: 4812 BARDSTOWN RD LOUISVILLE, KY                                           Arresting Officer: CLARK


                                                                             Additional Information
            Sentence Status:                                       Cell Assignment                                   Classifica.tion: MllGP

            Emergency Contact: LISA BREWER                         (502)436-4875                  Booking Officer; Marquart, Ryan

                                                                                         Charges
         Reference#               Statute              Category             ChargeDITm         DispositionDtTm      Document           Court        Bond Type
         Case Nbr                 Description                               Court DtTm         Disposition          Bond/Sentence                   Bond Amount
         91324                    03999        NON-CRIMINAL                                    10/2812014 19:21     Parole Warrant
                                  PAROLE VIOLATION WARRANT                                     DECEASED             No Bond has been set


                                                                                          Holds
         ORI                   Agency Name                               Bond Amount                    Status          Bond Denied    WarrantNbr
L · .\                         Statute                                   Description
\~
         KY037025G             PROBATION & PAROLE (KY)                                                  Active          False




         17208 Nico/as-Bates                                           10/28/2014 19:24                                                              Page: 1


                                                                                                                                               Troutman 00446
  Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 46 of 110 PageID #:
                                      2563




   Jail ORI: KY0560000

   PERSONAL INFORMATION
     WRIGHT, JONATHAN D

   Alias:                                                                                         Height: 6'00"

   Race:            w                                    Sex:       M                        Weight:       195

  Address:       8011 waterfern WY LOUISVILLE, KY

   Hair.         BAL                                     Eyes:      BRO                           Comp:

  Glasses:       NONE                                   SSN:        XXX-XX-XXXX                    DL.#:

  Phone No:                                    Inmate Nbr:       00468305                         DOB:     01/2111973 (Age: Arrest-41 Now-41)

  FBI:           87861WBO                      SID:              A0203737

  Citizenship: United States of America                                        US Marshall                                            Religion: CHRISTIAN
                                                                            Number:
  Education                                                                     Body Build:                                           Ethnicity:
                 SOME COLLEGE
  Level:
  POB:           United States of America                                      Birth Stale:                                         Birth City:

  Marital Status:     Divorced                              Militry Veteran:

  DISTINGUISHING CHARACTERISTICS
!Type                       (Location                                                  jDescrlption

 Total Number of Rows:                     O

 ARREST INFORMATION
   Booking#:                               Arresting Agency:                       Arresting Officer:                   Case#:
  201430876                                JEFFERSON COUNTY                        CLARK
                                           SHERIFF
  Booking Officer.                         Inmate Account Balance:                 Booking Date!Time:                   Release Date/Time:         Housed:
  Marquart,   Ryan                         $0.00                                   10123/2014 20:40                     10/27/201412:28

                    -HOLDP&P"-
  Arrest Note:       SERVING PVWT: 2004212


 CHARGES
  Sentence Status:

'Charge                          :warrant#            Indict# 'Bond Amt               Bond Type                        L:ourt   Date Sentence      Sentence
                                                                                                                                     Date
                                                                                                                                                                  '1
                                                                                                                                                                   Release
                                                                                                                                                                   Date
                                     ISP              ..11sp Hesn                     .....ourt                         uage         UOCKet        ....omments
                                                                                                                       Name
                                                                                                                                                                       0,27/2014
IPAROLE VIOLATION
 WARRANT
                                 4L813680

                                 y                    DECEASED
                                                                I                                                                                                 11

Total Number of Rows:


BOOKING NOTES
Date/Time                        Notes

Total Number of Rows:                  0

HOLDS
Hold For                                       Hold Contact               Hold Contact              Hold Status Docket           Hold Amount           Comments
                                                                          Phone                                 Number



                                                                                                                                                      Troutman 00447
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 47 of 110 PageID #:
                                    2564



Total Bond:       $ 0.00

SUPPLEMENTAL INFORMATION
 Classification: MllGP                           Search Type:

EMPLOYER INFORMATION
Employer Name              Occupation               Phone Number   Address
UNEMPLOYED
Total Number of Rows:

IDENTIFICATION NUMBERS
Identification Type                     Identification Number

Total Number of Rows:            0




                                                                                          iI


                                                                                          Ii
                                                                                          II
                                                                                          ''
                                                                                          I
                                                                                          ~~
                                                                                          ;


                                                                                          It
                                                                             Troutman 00448
          Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 48 of 110 PageID #:
                                              2565




                                                              LOUISVILLE METROPOUTAN DEPARTMENT OF CORRECTIONS
                                                              400 S. Sixth Street
                                                              Phone: 5025742167   Fax:


'')                                                                                           Inmate Report
 , i~_~pt-~r.:~3@~ ;}~~~~:""!Rl~H,J.~A~~ .·.
       Ncime-         JWRrGHT:IDNATHANO·-·                               /~s ;0112~~73 j~ j41 )S!x ;M_!'i.E;~e'1fl!_ r6~                 ']weight        ;1~


      -~~1s;;~~.!~:~dF~i~~~:~~~--r,~ :.~~~~--~~~~~;;:~~~~1~~::;- ~ ·--~~~~~J;·N·=-L--~~---- ·-
                                                                                                                            1


      ;Additional Info

          c!.~.~~~'! ~United States of America
          :Maritillstatus . '/Di~~;~-~---
                                                                                                                                :~~-J              .....l.
                                                                                                        !~~-~-~!I~-
                                                                                                                                jMilitaryService
          ·.·~~~---~·-·_··...·.-..---
           it~                           l"ICHRISTIAN
                                              ........... .         :;.#Sisters
                                                                        a;;t;·~- -
                                                                                  1--
                                                                                                        !DecHSed !N
                                                                                                                                :.~~~~~ -] _::.-.,_.. ______ --------·--
                                                                                                                                'Date          I
                                                                                                        !D~--       ;r;t·


         ·Address From                                                 !~t;ssType                                                                  ]Non-US
                                                                       !Aite~~ie   -- .                                                            :N

          ~~-.:~~~                               !Name                          ;Phone                  fAddre.u
          Eim-rge-ncy
                                                 i
                                                 {USA BREWER                    ;5024364875             I .
      ·Jncompatlble Details

         Inmate#                        Inmate Name                  c.n                        ·SID#          i~~t_e                                          /~~ed
         '00490151                      HAYDEN, JERMAINE l          · HS·Sl                                    !ARGUMENT                                       !N




                                                                                                                                            Troutman 00449
                           Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 49 of 110 PageID #:
                                                               2566


                                  •<-     -·   • • -··



               1.~T~r~~!~                                                                                                                                                                                  J

                        ~~~~~~-------~~cu~~ --~-----t~--------·---r-~~-----------------·--~---~--t~·tatu~ --------------··

                                                                                                                                                                                                           I
                        '
                        --~~                                                        . j/-spoken
                                                                                         .. ' ..... .
                        ENGLISH                                                         ,v
                    .    ---   -·-------------·                                                                                                                                                            I
              ·Education Details                                                                                                                                                                           I
                    ,'Education Level
                        iSQME.COllEGE". ·-                                                                                                        ··1!Address
                                                                                                                                                       ·--·· ··-······--· --··-·-··----·
              (Medic~J~~j!
                        Medical Insurance Type

              !Public Assistance

                                                                   551                                  'Cash Assistmce                                    DlsabRity        ~N
                                                                                                                                                                           '

                                                                                                         Additional Information
                                        Ct..sslimlion: MliGP                                              Occuprim:
                               Cell Assgnment; HS-S 1i008                                                   Emplayoor. UNEMPLOYED

                               s..-                  Slinus:                                   Emergenq-Contact: USA BREWER                                                (502)436-4875

                                                                                                             Arrest Information
        .•-
    (                          Commiaecl By.JEFFERSON cou:m                                                           AnestOig Offioet:CLARK
                                                           SHERIFF
                        Anest Dalefr...,:1012312014 19:43                                                                 Boolriig Offioet: Marquatt, Ryan

                        AneS1ing Agency.JEFFERSON COUl<flV SHERIFF                                                              locrion: 4812BARDSTOWN RD LOUISVILLE. KY

                                        Arrest Nole: ••••••••HOLD P&P--
                                                     SERVINGPVWT: 2004212




                                                                                                                     Charges
                   Reference#                                  Statute       Category                    Charge DtTm           OispcsitionDtTm           Document                 Court      Bond Type
                   Case f<br                                   Description                               Court DtTm            Disposition               Bond/Sentence                       Bond Amount
                   91324                                       03999       NON-CRIMINAL                                        (ncno)                    Parole W&rrant
                                                               PAROLE VIOLATIOtHVARRANT·
                                                                                                                                                                     Active Bond ToralSO 00
                                                                                                                                                                               Bonds Toral SO 00


                                                                                                                      .. - -
                   ORI                                   Age:nc:y Name                  Bond Amount                                     Status.            Bond Denied 'liVarrant Nbr
                                                         Statut'"e----------,.,oe'-"sen=p"'i=io"'n--
                                                                       lnmate s· nature                                                    Date
                   KYU37025G                             PROBATION & PAROLE (KY)                                                        Acthre             False
i       '_.''--\



\'ti(mate Jonathan Wright was booked in to LMDC on 10-23-14 20:40. Inmate did not stated that he did not fear for his safety as
   well as stating that he did not have any thoughts of self-harm or harming others.




                                                                                                                                                                                       Troutman 00450
            Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 50 of 110 PageID #:
                                                2567




    ,~-,                                                                                                              Movement Logs
                                             ··a~~-'l m_··~iiii£'·.~~~
       •1~""~.·.-.~~- "* ''"'''""!~~-!lfil">'R'      0
                                                          ' · ·.· ·· · ~~.·_. ·_·-·111il\~I""_.'~~-···._."'lil_ '?i'""".~_··.··"·"1:1~_'""""'..if"~~-• .···_;
                                                                                                                                                        " -®~
      ~~~--~;~ :~,~-~~~~8?1M8~~Al~a:~~~-
           HosP-ER                             HOSP            1012712014 14:22                                                                                                                                         BERRY, BRIAN
           H5-S1                                               1012712014 14:21                        1012712014 14:22
           HOSP-ER                             HOSP            1012712014 14:21                                                                                                                                         McCubbins. Joseph
           H5-S1                                               1012712014 14:00                        1012712014 14:21
           J4N-3A                                              1012612014 04:06                        1012612014 06:17                                       AYERS, STAG                                             OBRYANT, TYLER
           J4S-4B                                              1012412014 20:49                        1012612014 04:06                        J1R2>J4S48118 Moore, Donna                                           . ENNIS Ill, CHARLES E
           J1-R-2                                              1012412014 00:15                        1012412014 20:49                        Group Transfer                                                         RUSSELL, DANNY W.
      ~. F>P§~JV.E                                            ;1w~~~91J~~;~g.y '19?¥1~~1~l~:~~J';,_:')'                                                     3::.:•:' '                >•. ·· /'' 't!il!lW~:·~~~ij'Ji                                      ;;


       1 El this booking (El#58886)




1     )                                                                                                              Inmate Notes
    ----cJ~~ ~~: _10/23~4),!-~-~-                        ~~-"..Tf); ~~~~,~~:-~}~
     -·~~~-~~ . . ---       -__ - . .-.. -----L~~~ ~ _i~~-~~--- . .___ J~-~~--~-~~- . _________ . __ --·-· · · -----· .- . . . . ________ . ______________ ,______ ---·- .... .L~~~-~!~~-~~ . _ J~~~~~-~-~,-~~~ --~
                                      _
     -~~-~~~~~~~=:~_: ··-·-·-··--J~~~~:-~--1~~;;~~-~~.~____ l~.~~~~.:~~:.~~:.:·_::~~-~~:_                                                                     _ _ _,______________________
                                                                                                                                                                         -~ji~~~~3~~~~~.~~~-~ j~~~~:~:                                                             _ _ _ _ _.:
           ····--·---- . . _______ ·--·-·· J________________ 1~;~~~--------e~-~-:~-~~~-~~----.,·---·-------------·-- -»--· ... _ .. "--· ---.--.. -- _-·--------·- ··---·-··-· -~~,~-~:~~~~-~ ~'-~-~-~~:-~"~-~-------i
                                                                                                                                                                                                                                         4

                                                         )
                                                         j
                                                                    !INMATE
                                                                    iMOVEMENT
                                                                    j
                                                                                                  JNMATf WAS IN A VERBAL ARGUMENT\.<VITH INMATE HAYDEN
                                                                                                  \490151.INMATEWASREMOVEDFROMTHEDORMPERSGT
                                                                                                  \MCNEESE. INMATE PLACED ON THE MOVE.UST FROM J4S4B TO J4N3A
                                                                                                                                                              (10/26/201402:37 iAYfRS, STACEY
                                                                                                                                                                                                               j.                            j
           ---..... --------·----- --·-----·-·--.. . . ,. .
                                                                    ;INMATE
                                                                    '.MOVEMENT
                                                                                                  ;PER SG
                                                                                                        ... T.M.CN. EESE lNMATE IS REFUSING TOMOl/E. MOVING FROM
                                                                                                  jJ4N3A TO HSESlC-8. PHOT ALERT ADDED. NURSE.REESE stNGLE CELL
                                                                                                                                                                                                                                             l
                                                                ... J..... , _.__ , ___ ~_.. _____ J!!~£Q.~f~TI~-~~S,.~£1?..~12.......... --· --·-- ··-·--- . ···-·-·· --... ··-·-- .... ·-·-··---·- -·- --· __ "_____ ..._.... - _ . _, .., . . <. ·-·-·-··--·-
                                                                                                                                                                                                                                             1
                                                                                                                                                                                                               j;10/26/2-01406:02 AYERS, STACEY

                                                     .1.           L              ... ,....lCL~Rl<N_CE,_                            ........                                                                        .      -         ...         -   --·




                                                                                                                        =

                                                                                                              Inmate Visitor
    Inmate Name : WRIGHT. JONATHAN D                                                Inmate #: 00468305

    !fisitor Name                                                       'visitor Number ;11isit Date                                          !start Time                  ;End Tim" !Booth Type                                     :Booth
                                                                                                                                                                                                                                     '
\~)                                                                                                                                                                                                                                          Tot~I:                   0




                                                                                                                                                                                                                               Troutman 00451
 Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 51 of 110 PageID #:
                                     2568


      Name WRIGHT, JONATHAN D                                               Booking# 201430876              Facility
    Inmate# 00468305          Sex MALE            DOB 01121/1973          Book DUTm 10/23/2014 20:40          Wing HSE
      Race White/Eurp/ N.Afr/Mid Eas              Age 41             Release DtfTm                            Dorm HSE-$1

   Status                               In Jail                          Classification Mf/GP                  Cell    H5-S1



        Booking #201430876

 Start DatefTime End DatefTime         Cell                   Bed           CellTransfer Reason Comments
 10/2612014                            H5-S1                  008           Move list
 06:17

 10/26/2014       10/26/2014 06:17 J4N-3A                     026           Movelist
 04:06

 10/24/2014       10/26/2014 04:06 J4S-4B                    008            Movelist             J1R2>J4S4B#B
 20:49

 10/2412014       10/2412014 20:49 J1-R-2                                                        Group Transfer.
 00:15

 10/23/2014       1012412014 00:15 PASSIVE                   J1-P-019
 20:40




25352 Troutman                                        10/28/2014 02:18                                                         Page: 1


                                                                                                                       Troutman 00452
 Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 52 of 110 PageID #:
                                     2569


   Name WRIGHT, JONATHAN D                                                                                                                     Booking# 201430876                                                                     Facility 1
 Inmate# 00468305                      Sex MALE                                    DOB 0112111973                                          Book Dlffm 1012312014 20:40                                                                     WingHSE
   Race White/Eurp/ N.Afr/Mid Eas                                                    Age 41                                         Release Dt!Tm                                                                                         DormH5E-S1

Status                                                      In Jail                                                                    Classification Ml/GP                                                                                 Cell H5-S1

    Note Entry

      Inmate Note TypeORIENTATION NOTES

           Inmate Note INMATE ORIENTATED. SARN IS Ml/GP




      Created By UserCOX, JAMES                                                                               Created DVTm 1012312014 21:15

   Notes
     Inmate Nole Type

      From Daten-ime                                                                            To Datemme

                                                                                                                      Inmate Notes
 DatefTime          Inmate Notes                                                                                                                                                Note Type                                               Created User
 10/26/2014         PER SGT MCNEESE INMATE IS REFUSING TO MOVE.                                                                                                                 INMATE                                                 AYERS, STACEY
 06:02              MOVING FROM J4N3A TO H5ES1 CB. PHDT ALERT                                                                                                                   MOVEMENT
                    ADDED. NURSE REESE SINGLE CELL CLEARANCE.


 10/26/2014       INMATE WAS IN A VERBAL ARGliMENT WITH INMATE                                                                                                                  INMATE                                                 AYERS, STACEY
 02:37            HAYDEN 490151. INMATE WAS REMOVED FROM THE                                                                                                                    MOVEMENT
                  DORM PER SGT MCNEESE. INMATE PLACED ON THE
                  MOVELIST FROM J4S48 TO J4N3A. INCOMPATIBLES
                  ADDED




 10/24/2014       J1 R2>J4S4B#B                                                                                                                                                INMATE                                                 Moore, Donna
 08:43                                                                                                                                                                         MOVEMENT

10/23/2014        INMATE ORIENTATED. SARN IS Ml/GP                                                                                                                             ORIENTATION                                            COX, JAMES
21:15                                                                                                                                                                          NOTES




25352 Troutman                                                                                         1012812014 02:22                                                                                                                                                                     Page: 1                           I
                      ··, '< ""'''''i'?o-:O· ._,.,,,_:'"'''"""'""'' ., ..• _.,,,,-c.'<;;-»·•~~;yo ',7i,-;,-n-;.ec;,e;,- ':~'':':A,1:;."-"(1 rc:·~·c;;-~,)J-f:-;fl;-,,1 ·- '" ' ·----~.,.,,,~~I-~ ':'!-r"~?Y-,;;-- ,,,.,.,.,,~:'.';':~-;'""-"-'-'~,-;: "-' '"''.> ·--','1,··1"':f·',,,,1,·.-t'·~'      ;--:"''" /-".'''"'"1' ·--~


                                                                                                                                                                                                                                                                    Troutman 00453
 Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 53 of 110 PageID #:
                                     2570



   Name WRIGHT, JONATHAN D                                            Booking# 201430876          Facility 1
 Inmate # 00468305           Sex MALE         DOB 01/21/1973        Book Dt!Tm 10/23/2014 20:40     WingH5E
   Race White/Eurp/ N.Afr/Mid Eas             Age 41              Release DtfTm                    DonnH5E-S1

Status                              In Jail                        Classification Ml/GP             Cell H5-S1

    Note Entry

     Inmate Note TypelNMATE MOVEMENT

           Inmate Note J1R2>J4S4B#8




      Created By UserMoore, Donna                        Created DVTm 10/24/2014 08:43

   Notes
     Inmate Note Type

      From Dateffime                              To D_ateffime

                                                            Inmate Notes
 Datefrime           Inmate Notes                                                   Note Type     Created User
 10/26/2014          PER SGT MCNEESE INMATE IS REFUSING TO MOVE.                    INMATE        AYERS, STACEY
 06:02               MOVING FROM J4N3A TO H5ES1C8. PHDT ALERT                       MOVEMENT
                     ADDED. NURSE REESE SINGLE CELL CLEARANCE.


 10/26/2014
                       -
                  INMATE WAS IN A VERBAL ARGUMENT WITH INMATE                       INMATE        AYERS, STACEY
 02:37            HAYDEN 490151. INMATE WAS REMOVED FROM THE                        MOVEMENT
                  DORM PER SGT MCNEESE. INMATE PLACED ON THE
                  MOVELIST FROM J4S4B TO J4N3A. INCOMPATIBLES
                  ADDED




10/24/2014        J1 R2>J4S4B#8                                                    INMATE         Moore, Donna
08:43                                                                              MOVEMENT

10/23/2014        INMATE ORIENTATED. SARN IS Ml/GP                                 ORIENTATION    COX, JAMES
21:15                                                                              NOTES




25352 Troutman                                         10/28/2014 02:22                                            Page: 1



                                                                                                               Troutman 00454
 Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 54 of 110 PageID #:
                                     2571


   Name WRIGHT, JONATHAN D                                            Booking# 201430876          Facility 1
                                                                                      '
 Inmate # 00468305           Sex MALE         DOB 01/2111973        Book Dt/Tm 10/23/2014 20:40     WingHSE
   Race White/Eurp/ N.Afr/Mid Eas             Age 41              Release Dtffm                    Dorm H5E-S1

Status                              In Jail                        Classification Ml/GP             Cell HS-81

    Note Entry

      Inmate Note TypelNMATE MOVEMENT

           Inmate Note INMATE WAS IN A VERBAL ARGUMENT WITH INMATE HAYDEN 490151. INMATE
                       WAS REMOVED FROM THE DORM PER SGT MCNEESE. INMATE PLACED ON THE
                       MOVELIST FROM J4S4B TO J4N3A. INCOMPATIBLES ADDED




      Created By UserAYERS, STACEY                       Created DVTm 10/26/2014 02:37

   Notes
     Inmate Note Type

      From Dateffime                              To Date/Time

                                                            Inmate Notes
 Dateffime           Inmate Notes                                                   Note Type     Created User
 10/2612014          PER SGT MCNEESE INMATE IS REFUSING TO MOVE.                    INMATE        AYERS, STACEY
 06:02               MOVING FROM J4N3A TO H5ES1C8. PHDT ALERT                       MOVEMENT
                     ADDED. NURSE REESE SINGLE CELL CLEARANCE.


 10/26/2014       INMATE WAS IN A VERBAL ARGUMENT WITH INMATE                      INMATE         AYERS, STACEY
 02:37            HAYDEN 490151. INMATE WAS REMOVED FROM THE                       MOVEMENT
                  DORM PER SGT MCNEESE. INMATE PLACED ON THE
                  MOVELIST FROM J4S4B TO J4N3A. INCOMPATIBLES
                  ADDED




 10/24/2014       J1R2>J4S4B#8                                                     INMATE         Moore, Donna
 08:43                                                                             MOVEMENT

10/23/2014        INMATE ORIENTATED. SARN IS Ml/GP                                 ORIENTATION    COX, JAMES
21:15                                                                              NOTES




25352 Troutman                                         10/28/2014 02:22                                            Page: 1



                                                                                                               Troutman 00455
  Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 55 of 110 PageID #:
                                      2572


   Name WRIGHT, JONATHAN D                                            Booking# 201430876           Facility 1
 Inmate# 00468305           Sex MALE          DOB 01/21/1973         Book Dt/Tm 10/23/2014 20:40     WingH5E
   Race White/Eurp/ N.Afr/Mid Eas             Age 41              Release DVTm                      DormH5E-S1

Status                              In Jail                        Classification Ml/GP              Cell H5-S1

    Note Entry

      Inmate Note TypelNMATE MOVEMENT

            Inmate Note PER SGT MCNEESE INMATE IS REFUSING TO MOVE. MOVING FROM J4N3A TO
                        HSES1C8. PHDT ALERT ADDED. NURSE REESE SINGLE CELL CLEARANCE.




      Created By UserAYERS, STACEY                       Created Dt!Tm 10/26/2014 06:02

    Notes
     Inmate Note Type

      From Date!Time                              To Date!Time

                                                            Inmate Notes
 Dateffime          Inmate Notes                                                    Note Type      Created User
 10/26/2014         PER SGT MCNEESE INMATE IS REFUSING TO MOVE.                     INMATE         AYERS, STACEY
 06:02              MOVING FROM J4N3A TO H5ES1C8. PHDT ALERT                        MOVEMENT
                    ADDED. NURSE REESE SINGLE CELL CLEARANCE.


 10/26/2014       INMATE WAS IN A VERBAL ARGUMENT WITH INMATE                       INMATE         AYERS, STACEY
 02:37            HAYDEN 490151. INMATE WAS REMOVED FROM THE                        MOVEMENT
                  DORM PER SGT MCNEESE. INMATE PLACED ON THE
                  MOVELIST FROM J4S4B TO J4N3A. INCOMPATIBLES
                  ADDED




 10/24/2014       J1 R2>J4S4B#8                                                    INMATE          Moore, Donna
 08:43                                                                             MOVEMENT

 10/23/2014       INMATE ORIENTATED. SARN IS Ml/GP                                 ORIENTATION     COX, JAMES
 21:15                                                                             NOTES




25352 Troutman                                         10/28/2014 02:22                                             Page: 1



                                                                                                                Troutman 00456
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 56 of 110 PageID #:
                                    2573


            Floor Security                      1st Floor Security
                                                                                                Date:        October 27, 2014
             Unit 2 (SGT-1221)                      Unit 1 (SGT-1121)                            Day.~---;oM=o~od"a~y_ _ __
                                                           (SGT-1121A)                         Shift:           1st
  SERGEANT Sgt. Jaggers             SERGEANT             Sgt Puente                           Captain cW='='~ke"r_ _ _ _ _ __
  Control       Ofc. Conner         SERGEANT             Not assigned                   Ueutenant=N=o=m=·s'--------
  Dorms         Ofc. Kelley         Grill                Ofc. Burba                     Lleufenant DeJamette
  Dorms         Ofc. Kirk - late    Grill                Ofc. Hernandez (BA)            Lieutenant Mitchell - off
  Med/Psych     Ofc. Whidby         Passive              Ofc. Frisby
  Med/Psych     Qfc. McCullough     Uvescan              Ofc.Arnold                           Staff Off Duty I Reason
 Medical        ore. Cline                                                           Sgl. Jones - NOP
  Movement      ore. Vetter         Rear Security        Ofc. Barth                  Sgl. Summers - V
                                   Trans (751)           Ofc. Nichols                Ofc. D. Miller - FMLA
            Unit 3 (SGT-1321)      Trans (752)           Ofc. Sacra                  Ofc. Wamer-V
                                   Clinics               Nol assigned                Ofc. Kelty - Military
 SERGEANT Sgt. White               Movement              Ofc. Dolak                  Ofc. Pinnick - WI
 Control        Ofc. Caulder       Movement             Ofc. Shipley- late           Ofc. Hagan - V
 North          Qfc. McKinney      JS Overflow          Ofc. Bunnell                 Ofc. Scott- Spec Detail
 North         Ofc.   D. Johnson   B.A. Lab             Not assigned                 Ofc. Frech - WI
 South         Sgt. Montgomery     Main Control         Ofc. Reese                   Ofc. Hammond - WI
 South         ore. Stallard       Main Control         Ofc. Hodge                   Ofc. Dotson - UBW
 Movement      Not assigned        Outer Control        Ofc_ Weeks                   Ofc. Garrett- S
                                   Magnometer           Ofc. Spinks                  Ofc. Smith - V
                                   Front Desk           Ofc. Woolen                  Ofc. Roehm - S
                                                                                     Ofc. Benner - UBW
            Unit !!{SGT-1421)
 SERGEANT ~S~g~t.~A~lle""~-----    Sanitation
 Control       Ofc. Anthony        Laundry
 North         Ofc. Ostertag       Kitchen
 North         Ofc. Wylie          Kitchen
 South         Ofc. Hom            Kitchen
 South         Ofc. Davis
 Movement      Not assigned        Property Sgt.
                                   Property Ofc.
                                   Property Ofc.
            Unit 5 (SGT-1521)      PropertyOfc.
                                   Property Ofc.
 SERGEANT Sgt. Mccubbins
 Control       Qfc. Avila - LO                                                          Overtime Used-FOTNOT/SOT
 West          Ofc. Wiggins        Gym Ofc 1330                                      FOT - Hernandez (BA), Caulder,
 West          ore. Simpson        Gym Ofc 1530                                      Aikin.
 East          Ofc. Berry
 East          Ofc. Laws           District Court       Ofc. Woods                   VOT - Standard, Perkins, Anthony,
 Movement      Not assigned        Distrlct/Circuil 2   cOfc=·~M~o="'~'="~-----      Spinks, Sgt. Montgomery.
                                   Circuit Court        Ofc. Grieser                 SOT - Bunnell, Barth, Arnold, Weeks.
                                   Arr. Court           Ofc. Mason
            Unit 6 (SGT-1621)                                                                      Hosptial/Clinc
                                                                                     Ofc. Welch.
 SERGEANT Sgt. Mccubbins
 Control       Ofc. Sutton - LD
 WestM-4       Ofc. Hammrich                                            Notations
 WestS-8       Ofc_ Perkins
 East          Ofc. Aikin          See page two for Activity and Incident Reports.
 East          Ofc. Standard
 Movement




            Unit 7 (SGT-1721)

 SERGEANT "C"lo"s~e"'d_ _ _ _ __
 Control
 Dorms
 Walk 1
 Walk2
 Walk3
 Movement




                                                                                                                   Troutman 00457
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 57 of 110 PageID #:
                                    2574




                                             Daily Incidents
                                                270ct14
    Commanders :
    Capt. Walker
    Lt. DeJarnette
    Lt. Norris
    Hospital Runs: Inmate Amanda Gaddie Rm 307
    Body Cams: Ofc. Frisby Jl, Ofc. Stallard 13, Dfc. Ostertag J4, Ofc. Berry HS,
    Ofc.Hommrich H6.
    Incidents:
    1100hrs. J2 DlA Orientation
                    Walker
                    Puckett
                    Moppins
                    Nurse Hammond

     1129hrs. HS 51 SCS Sgt. J. Mccubbins along with Ofc. B. Berry responded from the HS Control room to
    a backup call to HS East South 1. Upon arrival Ofc. J. Mangrum, the Gym Officer for the area advised
    inmate Jonathan Wright, who was housed in South 1 Cell #8 was just found hanging from the bars along
   the cell window. Upon arrival his cell door was just opened, and Officers R. Wiggins, M. Laws, who had
   also responded to the call entered the cell with Ofc. Berry and Sgt. McCubbins.
       Inmate Wright appeared to be unconscious and not breathing, his feet were dangling. Inmate Wright
   had taken a department issued bed sheet and tied it around the cell bars that ran alongside the window
   in his cell and then tied it around his neck. Sgt. Mccubbins immediately instructed the officers to lift the
   inmate up and to untie or cut the sheet from the bars so that he could be laid down on the floor to start
   CPR. Also at 1129hrs as the officers began to get him down Sgt. Mccubbins advised via radio for medical
   and on-shift Lieutenants respond to the location. Sgt. McCubbi.ns also contacted Main Control to notify
   MetroSafe for EMS to respond. Once Inmate Wright was taken loose he was laid down on the ground
   and CPR was started. Shortly after someone with the AED arrived to the scene and placed on subjects
   chest, CPR continued. At 1132hrs. Lieutenants R. Dejarnette and Lt. N. Norris, Officers J. Horn and D.
   Johnson and Nurse Mary Perry arrived to the scene and were advised of the situation. At 1134hrs
   Nurses Blandford, Wylie, Laws, Greer and Dr. Everson arrived. CPR continued, AED still had not advised
   of a shock needed. At 1136hrs LFD arrived outside and arrived on scene at 1139hrs and assumed CPR
   from corrections staff. At 1141hrs EMS arrived outside and arrived on scene at 1147hrs. At 1211hrs
   EMS departed the floor and departed to the hospital at 1218hrs. Ofc. Perkins, who was sent to provide
   escort with Inmate Wright departed with them.
       Ofc. Mangrum reported that while by the gym on HS East, Margaret Payne, a commissary worker
   came up to him screaming that someone was hanging and pointed to the location where he was. Ms.
   Payne had been on the walk collecting commissary forms from inmates. Ofc. Mangrum stated that he
   ran over and found Inmate Wright hanging as she had said. Ofc.Mangrum called via radio for staff to
   respond.
       Ofc. D. Johnson who had responded to the call was instructed by Lt. Norris to stand by and secure
   the location and to keep it secure. Ofc. Horn was instructed by Lt. Norris to assist with floor operations
   where needed. Upon orders of Lt. Norris that cell and that part of the South 1 walk (thru SC #7) was to




                                                                                                     Troutman 00458
           Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 58 of 110 PageID #:
                                               2575




               be closed off pending investigation. Area was secured and pictures were taken of the scene. Pictures
               sent to PSU. The incident scene was released after PIU and CSU responded to the location.
                  Ofc. Perkins called and reported via phone and advised this inmate was pronounced deceased at
               1228 hours. Command staff advised of same.
               El #00058886

                1230hrs J4 08 Sgt. Allen responded to an altercation in Dorm 8. Sgt. Allen observed inmates Smith,
               Lonnie cin#276976 and Rodriques cin#522250 fighting. Officers called for the door and instructed
               inmate Smith to return to his cell. Inmate Smith was placed in handcuffs and led out of the dorm and
               placed in the J4 west hold.
                  Camera footage was reviewed on DVR 117, Cam 1186 and noticed inmate Rodriques was on his hour
               out at which point he walked over to inmate Smith's cell and began to talk through the door. As inmate
               Rodriques was walking away inmate Smith's door opened and the two began to fight.
                  Sgt. Allen spoke to inmate Smith and the inmate stated that for the last few days these two inmates
              have been arguing. This morning inmate Rodriques began again and inmate Smith stated to me that he
              was going to deal with it.
                  Sgt. Allen interviewed inmate Rodriques ,the inmate stated and admitted that he and inmate Smith
              have been verbally threatening each other over the course of the last few days. Earlier in shift, inmate
              Smith had thrown a liquid substance on his cell door.
                  After escorting inmate Smith out of the dorm, inmate Smith's cell door was inspected and found to
              have a large amount of toilet paper wedged in the door which allowed for the door not to secure. The
              toilet paper was removed from the cell door.
              Medical was called and Nurse Lachalmelle arrived to assess both inmates. Both inmates had cuts to
              facial areas. Pictures taken and will be forwarded on to appropriate parties. Inmate Smith will be
              receiving disciplinary for his involvement as he was deemed the aggressor.
              El #00058885

              1245hrs J2 07 Sgt. Jaggers was called via radio to come to J2 07. Upon his arrival Sgt. Jaggers was told
              by Ofc. Shipley that she brought Inmate Bailey, Christina up from booking to be placed in a single cell.
              Inmate Bailey was refusing to be dressed out in a jumpsuit and was threatening to hurt staff and
              herself. At that time Sgt. Jaggers notified Lt. Norris. Lt Norris instructed Sgt Jaggers to contact Ofc.
              Shipley and Mental Health for additional information about the inmate's status. Mental Health arrived
              and attempted to speak with Inmate Bailey but the inmate refused to cooperate. It was then
              determined by Mental Health that due to the statements made by, and the behavior of this inmate she
              needed to be placed on Level 1 suicide observation. Inmate Bailey again refused to be dressed out into a
              suicide smock. Inmate Bailey was then placed in handcuffs by Ofc. McCullough so that Ofc. Shipley and
              Ofc. Conner could recover the inmates clothing and place her in the smock. At that time Inmate Bailey
              began actively resisting and kicking at officers. Inmate Bailey was then restrained on her bunk so the
              Officers could complete the task. All items were recovered and removed and all staff exited the cell
              without further incident. The Bodycam was present and utilized by Ofc. McCullough. This concludes my
              involvement in this incident.
              El #00058887

              Perimeter Checks:
              0911hrs. - Sgt. Puente. HoJ closed. CCC workaide in lobby.
              1045hrs. - Sgt. White. HoJ open. CCC workaide in lobby.
              llOShrs. - Sgt. Mccubbins. HoJ open. CCC workaide in lobby.
,,._,_,
·.u·.'
 .. - --
              1126hrs. - Sgt. Allen. HoJ open. CCC workaide in lobby.




                                                                                                             Troutman 00459
             Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 59 of 110 PageID #:
                                                 2576




                  1255hrs. - Sgt. Mccubbins. HoJ open. CCC workaide in lobby.
                  Seareches:
                 Jl Inmate Alonzo Farmer (court) nothing found.
                 Jl Inmate Brian Stevens (Passive) nothing found.
                 J2 Inmate Barbara Fowler (workaide) nothing found.
                 J2 Inmate Christina Bailey {dress out) nothing found.
                 13 Inmate Vontre Bailey (courts) nothing found.
                 13 Inmate Donald Lorden {courts) nothing found.
                 14 Inmate Derius DeWitt (court) nothing found.
                 14 Inmate David Mayfield (court) nothing found.
                 HS Inmate Prince Bolin (court) nothing found.
                 HS Inmate Chad Carter (court) nothing found.
                 H6 Inmate William Downs (court) nothing found.
                 H6 Inmate Gerald Harrison (court) nothing found.




'\.,._.-).




                                                                                Troutman 00460
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 60 of 110 PageID #:
                                    2577



                                       Date       10/27/2014 Shift    First


 Officers
 Total number of officers on forced overtime                                   3

 Total number of officers on volunteer overtime                                4

 Total number of officers on scheduled overtime                                4

 Grand total of Officers on overtime                                          11

 List reason for use of overtime

 Sick -1                                        Vacacny-1
 Admin Susp (Main Control) - 1
 UBW-2
 Wl-3
 Military- 2
 Spec Detail - 1



 Sergeants

 Total number of sergeants on forced overtime                                  0

 Total number of sergeants on volunteer overtime

 Total number of sergeants on scheduled overtime                               0

 Grand total of Sergeants on overtime                                          1

 List reason for Sergeant overtime and note if an Officer post was worked


 FMLA-1




 Grand total of staff on overtime                                             12

 Shift Commanders Typed Name                    Lt. :N. :Nonis #215




                                                                              Troutman 00461
 Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 61 of 110 PageID #:
                                     2578




             Facility 1- MAIN JAIL COMPLEX                    FloorH5

              Wing




   Log Enby

    Log DatefTime10/28/2014 02:39                       Activity

          Employee                                       Action

         Entered By                               Entered DtfTm

   Comments
                                                                                           Inmates Involved
                                                                         lnmateName                           lnmateNumber




   Log
                 From DatefTime 10/27/2014 07:00:00           To DatefTime 10/27/2014 15:00:00

                                                              Shift Log
  Dateffime           Activity           Action                    Employee                Comments
  10/27/14 07:00      END OF SHIFT                                 OBRYANT, TYLER
  10/27/14 07:00      ROLL CALL          COMPLETED                 Norris, Norman
  10/27/14 07:15      COUNT              NO DEFICIENCIES           BERRY, BRIAN
                      CONDUCTED          NOTED

  10/27/14 07:30      OFFICER SECURITY ALL APPEARED                BERRY, BRIAN
                      CHECK            SECURE

  10/27/14 08:00      OFFICER SECURITY ALL APPEARED                BERRY, BRIAN
                      CHECK            SECURE

  10/27114 08:37      COUNSELOR                                    Smith-Davis, Saulette
  10/27/14 08:38      COUNSELOR                                    Smith-Davis, Saulette
  10/27/14 08:25      OFFICER SECURITY ALL APPEARED                BERRY, BRIAN
                      CHECK            SECURE

  10/27/14 08:35      NURSE ARRIVES     COMPLETED                  WYLIE, STACY
  10/27/14 09:05      OFFICER SECURITY ALL APPEARED                BERRY, BRIAN
                      CHECK            SECURE

  10/27/14 08:50      NURSE DEPARTS     COMPLETED                  WYLIE, STACY
  10/27/14 09:29      FOOD CARTS        ALL APPEARED               BERRY, BRIAN
                      ARRIVE            SECURE


25352 Troutman                                       10/28/2014 02:40                                              Page: 1



                                                                                                          Troutman 00462
       Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 62 of 110 PageID #:
                                           2579


        10/27114 09:29    OFFICER SECURITY ALL APPEARED        BERRY, BRIAN
                          CHECK            SECURE

        10/27/14 10:22    OFFICER SECURITY ALL APPEARED      · BERRY, BRIAN
                          CHECK            SECURE
J'·-


        10/27/14 10:01    OFFICER SECURITY ALL APPEARED        BERRY, BRIAN
                          CHECK            SECURE

        10/27/14 07:00    ROLL CALL         COMPLETED          Norris, Norman
        10/27/14 08:15    NURSE ARRIVES                        Wiggins, Ryan
        10/27/14 09:00    NURSE DEPARTS                        Wiggins, Ryan
        10/27/14 07:15    EQUIPMENT CHECK                      McCubbins, Joseph   Keys and
                          COMPLETE                                                 equipment
                                                                                   secured.



                          SERGEANT                             McCubbins, Joseph   Security check
        10/27/14 07:55
                          SECURITY CHECK                                           conducted.

                          SERGEANT                             Mccubbins, Joseph   Security check
        10/2711413:00
                          SECURITY CHECK                                           conducted.

                          STAFF ON DUTY                        McCubbins, Joseph   Officers Avila-LO,
        10/27/14 07:01
                                                                                   Wiggins,
                                                                                   Simpson, Berry a



        10/27/14 11 :29   INCIDENT REPORT                      McCubbins, Joseph   El#000588B6
                                                                                   Suicide


        10/27114 09:30    MEAL COUNT                           McCubbins, Joseph   Ordered
                                                                                   185 Sandwiches
                                                                                   20 Juice Cartons
                                                                                   - Court Inmates

                                                                                   Received
                                                                                   183 Sandwiches
                                                                                   20 Juice Cartons
                                                                                   - Court Inmates
                                                                                   3 Jugs of Juice

                                                                                   No issues
                                                                                   reported.




        10/27/14 07:25    MEAL COUNT                           CAULDER, IONA       360 sandwhiches
                                                                                   ordred
                                                                                   40 courts



         10/27/14 13:28   OFFICER SECURITY ALL APPEARED        BERRY, BRIAN        first chance to
                          CHECK            SECURE                                  make round by
                                                                                   this officer after
                                                                                   incident on H5 E
                                                                                   S1

       25352 Troutman                              10/28/2014 02:40                                         Page: 2


                                                                                                        Troutman 00463
 Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 63 of 110 PageID #:
                                     2580




    10/27114 14:25   OFFICER SECURITY ALL APPEARED        BERRY, BRIAN
                     CHECK            SECURE

   10/27114 14:54    OFFICER SECURITY ALL APPEARED        BERRY, BRIAN
                     CHECK            SECURE

   10/27/14 15:00    END OF SHIFT    ALL APPEARED         BERRY, BRIAN
                                     SECURE

   10/27/14 14:59    END OF SHIFT                         Mccubbins, Joseph   End of shift.
   10/27/14 15:00    ROLL CALL                            Higdon, Daniel      Conducted By
                                                                              Cpt. Hogan

   10/27/14 15:00    ROLL CALL                            BARTH, ROGER




25352 Troutman                              10/28/2014 02:40                                      Page: 3



                                                                                              Troutman 00464
 Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 64 of 110 PageID #:
                                     2581


    Name WRIGHT, JONATHAN D                                                Booking# 201430876           Facility
  Inmate# 00468305            Sex MALE          DOB 01/21/1973            Book Diffm 10/23/2014 20:40     Wing HSE
     Race White/Eurp/ N.Afr/Mfd Eas             Age 41              Release Diftm                         Domn H5E-S1

 Status                               In Jail                         Classification Ml/GP                Cell H5-S1

                                                           Property Items
                      Item Type                 Description
                      BELT
                      LIGHTER
                      LIP BALM
                      WALLET
                      CIG
                      CELL PHONE                ATT.
                      PANTS
                      SHIRT
                      SHOES                     1 SHOE
                      PAPER                     MISC


                                                          Property Movements
        Original Location/Bin New Location/Bin         DateTime of the Move        Moved By
        J-BAG/J-BAG-0037       J-BIN/0597              10/24/2014 19:30            Graham, Richard
        J-BAG/J-BAG-0037       J-BIN/0597              10/24/2014 19:30           Graham, Richard
        J-BAG/J-BAG-0037       J-BIN/0597              10/24/2014 19:30           Graham, Richard
        J-BAG/J-BAG-0037       J-BIN/0597              10/24/201419:30            Graham, Richard
        J-BIN/0597             J-BIN/0597              10/27/201414:12            DARNELL,
                                                                                  DONNA

        J-BIN/0597             J-BIN/0597              10/27/201414:12            DARNELL,
                                                                                  DONNA

        J-BIN/0597            J-BIN/0597               10/27/201414:12            DARNELL,
                                                                                  DONNA

        J-BIN/0597            J-BIN/0597               10/27/2014 14:12           DARNELL,
                                                                                  DONNA




25352 Troutman                                         10/28/2014 02:22                                                 Page: 1



                                                                                                                   Troutman 00465
   Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 65 of 110 PageID #:
                                       2582


             Inmate Name WRIGHT, JONATHAN D                                           Receipt# 14-108103

                 Inmate # 00468305                                                Booking# 201430876

    Received DatefTime10/23/2014 21 :21

              Received By Graham - 30425

            Received From                                                       Relationship
            I
        /
                                                            Property Items
    I    Location      Bin           Qty    Picture Item Nbr       Item Type   Description
         J-BAG         J-BAG-0037                    00241064      BELT
                       -1                            00241065      CIG
                       J-BAG-0037 2                  00241064      LIGHTER
                       J-BAG-0037                   00241064       WALLET
                       J-BAG-0037                   00241066       CELL        ATT.
                                                                   PHONE
                       J-BAG-0037                   00241064       LIP BALM



                                                    Money
                        Type               CheckNumber            Amount




        Notes




        All propertie7.1isted are to be claimed within 30 days of release from custody. After 90
        days II un a/med properties will be disposed of in accordance with K.R.S. 95.180.




                                                                                Date
                                       Inmate Signature




                                                                                Date
                                       Officer Signature




                                                                                                   •




30425 Graham                                          10/23/2014 21:22                                        Page: 1



                                                                                                           Troutman 00466
             Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 66 of 110 PageID #:
                                                 2583


                    Inmate NameWRIGHT, JONATHAN D                                        Receipt # 14-109960

                          Inmate # 00468305                                              Booking# 201430876

              Returned Dateffime!D/291201411:31
,r».....,
                       Returned ByGrieser - 25117

                       Returned To                                                     Relationship

                                                                Property Items
            Location         Bin'         Qty        Picture Item Nbr     Item Type      Description                    Retur
                                                                                                                        n Qty
            J-BIN           0597                             00242684     SHOES          1 SHOE                               1
            J-BIN           0597                             00242685     PAPER          MISC
            J-BIN           0597                             00241576     SHIRT
            J-BIN           0597                             00241576     PANTS
            J-BIN           0597                             00241064     BELT
            J-BIN           0597                             00241065     GIG
            J-BIN           0597                 2           00241064     LIGHTER                                             2
            J-BIN           0597                 1           00241064     WALLET                                              1
            J-BIN           0597                             00241066     CELL           ATT_
                                                                          PHONE
            J-BIN           0597                             00241064     LIP BALM                                            1

                                                                        Money
                                              Type              CheckNumber        Amount




                                                           Issued Property Items
            Property Item                             Charge       Current Qty       Return Qty       Condition   Condition
                                                                                                                  Comment




                                                                Total Charge
            Notes
            Personal Property was released to Rev Whitlow, whom in turn released to the family


            I certify that all properties taken by Louisville Metro Department of Corrections has
            been returned to me.



                                                                                       Date
                                         Inmate Signature




                                                                                       Date


u
                                         Officer Sigqature




            25117 Grieser                                          101291201411:32                                                Page: 1




                                                                                                                         Troutman 00467
                          Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 67 of 110 PageID #:
                                                              2584
                                                                                                                                                                                        00
                                                                                                                                                                                        (!)
                                                                                                                                                                                        '<;f"
                                                                                                                                                                                        0
                                                                                                                                                                                        0
    Name WRIGHT, JONATHAN D                                                Booking# 201430876                    Facility                                                                c
                                                                                                                                                                                         C1l
  Inmate# 00468305           Sex MALE          DOB 01/21/1973         Book Dt!Tm 10/23/2014 20:40                     Wing H5E                                                           E
                                                                                                                                                                                        .....
    Race White/Eurp/ N Afr/Mid Eas             Age 41              Release DVTm                                       Donm H5E-S1                                                        ::::s
                                                                                                                                                                                         0
 Status                              In Jail                         Classification Ml/GP                             Cell    H5-S1                                                      '-
                                                                                                                                                                                        I-
                                                Account Type Spending

  From DatefTime                                                                    Balance                    0.00          Payable               129.60
    To DatefTime                                                      Las!Transaction Datel0/23/2014 21 :01                    Hold                  0.00

                                                                                                                      Indigent Date

                                                         Transactions
Date Time     Type           Check Nbr           Description                           Debit          Credit      Balance              Payable.
                             Receipt Nbr         Fromffo                               Xfer
10/23114 21:0 BKFee                              BOOKING FEE                                $35.00        $0.00               $0.00      $129.60
10/23/14       DepCsh                            Deposited By WRIGHT from                     $0.00       $2.00               $0.00       $94.60
20:45                                            KIOSK System
06/23/13 11 :0 DepCsh                            Converted Account Balance                    $0.00       $0.00               $0.00       $96.60




               ,.                                                                                                                                            ,,.~,
 25352 Troutma~                                         10/28/2014 02:23
               ,,,,_                                                                                                                                        ·•.        ..•1)Page:   1
                                                                                                                                                                  '~··'""'
          Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 68 of 110 PageID #:
                                              2585


             Name WRIGHT, JONATHAN D                                                     Booking# 201430876              Facllity
           Inmate# 00468305            Sex MALE              DOB 01121/1973             Book Dt/Tm 10/23/2014 20:40        Wing H5E
              Race Whlte/Eurp/ N.Afr/Mid Eas                  Age 41              Release OUTm                             Donm H5E-S1

,.-·~\     Status                                In Jail                              Classification Ml/GP                  Cell    H5-S1


                                                              Balance 0.00                    Payable 129.60

                                                                                                 Hold 0.00               Indigent Date


                           Individual Account Balances                                                                Payable Details
            Account Name                       Balance              Hold Amount                       Account Name                    Balance
            Spending                                       $ 0.00            $ 0.00                   BOOKING FEE                           $ 35.00
                                                                                                      HISTORY                               $ 94.60




         25352 Troutman                                              10/28/2014 02:23                                                       Page: 1



                                                                                                                                    Troutman 00469
   Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 69 of 110 PageID #:
                                       2586


                                            /
                                          Louisville Metro Department of Corrections
                                               Inmate Disciplinary Report (IDR)

                                                       Rule Violation
 Date:   /Q-7..G -/ l/         Time:QS-ZO                       Facility:       fr}, J l                 Housing Area:!{5£ S { CS
Inmate Name: (,,   j fi§ \... +1 c looei±M"                    CIN:       ft<a 0'50.S-     Location oflncident:   uvrfr~ I l/./J
Violations b_y Category, Letter and Title:
CAT        :.;         Letter _.__ _ _ Title J2.<Z..wJe.1~5                      +ci
                                                                    f'O\\o<V or¢._e/)
CAT       '3           Letter     O.       Title D1S ~up+, "'2 f?q bey ;if
CAT                    Letter              Title--------------------------
CAT _ _ _ _ _ Letter _ _ _ _ _ T i t l e - - - - - - - - - - - - - - - - - - - - - - - - - -
CAT                    Letter              Title--------------------------

Witnesses (staff & inmates)------------------------------~---




                                      [   ~      [ ] No


Use of Force during incident          Yes     [ ~~:·           (IfYes attacJ; roports)     Physical evidence collected [ ] Yes [ ] No

[ ] Attached    [ ] Photocopy             List of eviderice:   -~------------'-----------
                                                                .,
                                                                ,     ~




··Evidence in the custody of _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                Location--------------

Added Charges: ----------~---------,~--7"1-------,7"''-------------
         0, A'.'f,\A           '50\                                                                                        /6 -2-lo-1 'I
Printed Staff Name                                                                                                        Date




                                                                                                                         Troutman 00470
             Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 70 of 110 PageID #:
                                                 2587


 f/'J' AfJ:,-tJT,        JD f-1 l'c7f/!l tJ                                                                           W/J1//   'f/
                     '
1l ~::>€                                              Louisville Metro Department of Corrections
                                                          Inmate Disciplinary Report (IDR)
11'~'9       GI IL{                              Disclpl!narv Hearini: Findings and Decision Part II

           Inmate understands procedure [ ] Yes [ ] No                           [ ] Further clarification p'ovided
           Inmate requested· staff assistance [ ] Yes [ ] No                     Staff present during hearing [ ] Yes [ ] No
           Inmate presented a defense [ ] Yes [ J No                             Inmate called witnesses [ ] Yes [ ] No Witnesses called: _ _
           Inmate granted 48 hour continuance_ [ ] Yes ( ] No
           If yes, explain: - - - - - - - - - - - - - -



           Inmate found incapable to present defense [ ] Yes [ ] No                Mental Health Staff:. - - - - - - - - - - - - - -
           Disciplinary Status: _,/_,.ff,"'_'-{2';6::.H"'-"';,'-'t'-'e~----------- Additional Information: - - - - - - - - - - - - -


           Review of Documentation/Supporting Evidence: ~>.>             a   k     "7'f2 f   :;l/1V<"cf,'Jc (,


           Findings:

                 ~3.L__
           CAT
           CAT     j
                      Letter
                      Letter
           CAT _ _ __ Letter
                                         t          Title
                                                    Title   ~~~:!;!LfQ&~~:                       JV"',lj,_       Result
                                                                                                                 Result
                                                    Title                                                        Result
           CAT _ _ __ Letter                        Title                                                        Result
           CAT _ _ __ Letter                        Title                                                        Result
       -
           ,,}----------------------------------------------
~-"-




           Guilty Plea
           l I By my signature, l plead guilty to the violatipns charged against me in this Inmate Disciplinary Report. I understand that
           by pleading guilty, [ forfeit the right to appci.J.   thiS:
                                                                  ·,
                                                                       decision to th'~-· Deputy Director.
                                                                        '-




           Inmate Signature                                          Date


           Witnessing Staff Signature                                Date


           The findings of the Disciplinary Hearing resulted in the following:




                                                                                                                               Troutman 00471
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 71 of 110 PageID #:
                                    2588

 ZOLL Defibrillator Incident Log 2014-10-27 11 :33:23                          Page I of8



  ZOLL AED Plus® Defibrillator Incident Log
 2014-10-27 11:33:23'
 Patient: Wright, Jonathan D.
 MR#: 468305
 Run number: 58886
 Report Date: 2014-10-28 09:42:31
 Prepared. by RescueNet Code Review™, Standard Edition



 Patient
    Patient ID/MR Number: 468305
    Last Name: Wright
    First Name: Jonathan
    MI: D
    Gen:
    Sex: Male
    Race: White
    Date of birth: 1973-01-21
    Height: 72 in
  . Weight: 195.0 lbs

 Case
   Date: 2014-10-27
   Start time: 11:33:23
   End time: 11:48:04
   Length: 14:41
   Run number: 58886
   Device Type: AED Plus® Defibrillator
   Serial Number: X12H561441
   Device ID:
   Software Version: 6.32
   Operator: LMDC Staff
   Number of Shocks Delivered: O

Event Summary
      @11:33:22 Power on

      ® 11:33:25 Electrode: CPR-D Padz off
     @11:33:27 Electrode: CPR-D Padz on

     @     11: 33: 27 Prompt: unit OK

     @11:33:28 Prompt: adult pads




file://C:\Documents and Settings\kebennett\Local Settings\Temp\zdd235E.html   10/28/2014

                                                                              Troutman 00472
       Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 72 of 110 PageID #:
                                           2589
        ZOLL Defibrillator Incident Log 2014-10-27 11:33:23                           Page 3 of8



         ZOLL AED Plus® Defibrillator Incident Log
        2014-10-27 11:33:23
        Patient: Wright, Jonathan D.
        MR#: 468305
        Run number: 58886
        Report Date: 2014-10-28 09:42:31
        Prepared by RescueNet Code Review™, Standard Edition



             @)
             @11:35:50 Analysis: started

             ~     11:35:55 Prompt: don't touch patient, analyzing

             @     11: 35: 59 Analysis: no shock advised

             ~     11:35:59 Prompt: no shock advised

             ~    11:36:01 Prompt: start CPR

             ®i 11:36:06 Prompt: push harder
·· )         ~ 11: 36: 11 Prompt: good compressions

             ~    11:36:35 Prompt: push harder

             ~    11: 36: 39 Prompt: good compressions

             .11:37:01 Prompt: push harder.

             ~    11: 37: 06 Prompt: good compressions

             ~11:38:01        Prompt: stop CPR

             ~ 11:38:03 Prompt: stop CPR

             @11:38:04 Prompt: don't touch patient, analyzing

             @11:38:06Analysis: started

            @11:38:11 Prompt: don't touch patient, analyzing

            @11:38:15 Analysis: no shock advised

            @     11: 38: 15 Prompt: no shock advised

                  11:38:16 Prompt: start CPR



       file://C:\Documents and Settingslkebennett\Local Settings\Temp\zdd235E.html   10/28/2014

                                                                                     Troutman 00473
                   Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 73 of 110 PageID #:
                                                       2590

                    ZOLL Defibrillator Incident Log 2014-10-27 11 :33:23                          Page 5 of8



                     ZOLL AED Plus® Defibrillator Incident Log
                    2014-10-27 11:33:23
                    Patient: Wright, Jonathan D.
                    MR#: 468305
                    Run number: 58886
                    Report Date: 2014-10-28 09:42:31
                    Prepared by RescueNet Code ReviewrM, Standard Edition



                          ~
                          ~    11:40:32 Prompt: start CPR

                         .11:40:37 Prompt: push harder

                         ~     11:40:41 Prompt: push harder

                         @i 11:40:54 Prompt: push harder
                         @11:40:59 Prompt: push harder

                         ~    11:41:13 Prompt: push harder

             )           @11:41:17 Prompt: push harder

                         ® 11:41:27 Prompt: good compressions
                         ~    11 :41 :32 Prompt: push harder

                         .11:41:36 Prompt: good compressions

                         ~    11 :41 :49 Prompt: push harder

                         ~    11:41:54 Prompt: push harder

                         ~    11 :42:07 Prompt: push harder

                         (tJ 11:42:13 Prompt: push harder
                         @11:42:25 Prompt: push harder

                         @11:42:29 Prompt: push harder

                        @11:42:33 Prompt: stop CPR

.!:~.   -"   '!<
                        @11:42:34 Prompt: stop CPR
""-)
                              11:42:36 Prompt: don't touch patient, analyzing



                   file://C:\Documents and Settings\kebennett\Local Settings\Temp\zdd235E.html   10/28/2014

                                                                                                 Troutman 00474
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 74 of 110 PageID #:
                                    2591

 ZOLL Defibrillator Incident Log 2014-10-27 11:33:23                              Page 7 of8



  ZOLL AED Plus® Defibrillator Incident Log
 2014-10-27 11:33:23
 Patient: Wright, Jonathan D.
 MR#: 468305              .
 Run number: 58886
 Report Date: 2014-10-28 09:42:31
 Prepared by RescueNet Code Review™, Standard Edition



       ~
       ~    11:46:50 Prompt: push harder

       ~    11:46:54 Prompt: good compressions

       ~    11:47:04 Prompt: stop CPR

       <lil 11:47:06 Prompt: stop CPR
       *    11:47:08 Prompt: don't touch patient, analyzing

      ~11:47:09Analysis:             started

      ~     11:47:14 Prompt: don't touch patient, analyzing

      ~     11:47:18 Analysis: no shock advised

      ~     11:47:18 Prompt: no shock advised

      ~     11:47:20 Prompt: start CPR

      ~     11 :47:24 Prompt: push harder

      ~     11:47:28 Prompt: push harder

      ~     11:47:30 Prompt: good compressions

      ~    11 :47 :45 Prompt: push harder

      @11:47:49 Prompt: good compressions

      ® 11:47:51 Electrode: CPR-D Padz off
      •    11:48:04 Case end




file://C::\Oocnments ancl SettinPslkehennett\T .ocal Settimrn\Temnlzdd215Rhtm1   10/28/2014

                                                                                 Troutman 00475
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 75 of 110 PageID #:
                                    2592
 HIPAA Disclosure                                                              Page I of!



  HIPAA Disclosure
 2014-10-27 11:33:23
 Run number: 58886
 Report Date: 2014-10-28 09:42:10
 Prepared by RescueNet Code Review™, Standard Edition


 Patient
 Wright, Jonathan D.
 MR#: 468305
 Sex: Male
 Race: White
 Date of birth: 1973-01-21
 Height: 72 in
 Weight: 195 lbs


 HIPAA Disclosure Notes
 !Time                   lluser                   I/Details
  2014-10-28             llkebennett              !!User viewed case.
  09:31:36 858            .




file://C:\Documents and Settings\kebennett\Local Settings\Temp\zdd2359.html   10/28/2014

                                                                              Troutman 00476
                     Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 76 of 110 PageID #:
                                                         2593



         ZOLL® AED Plus® Defibrillator CPR Analysis
         58886 2014-10-27 11:33:23
         468305 Wright, Jonathan D.
               Shock Summary



              l----~
           . Depth (in)
          40
                                                ·~-~--~~~-~--.--1


                                              ··-···
                                                                                                         11:48:04

-;
ac                                                     Page 1 of3
......                             Prepared by RescueNet Code Review™, Standard Edition
3Ql
:::J
0
~
-..i
-..i
                          Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 77 of 110 PageID #:
                                                              2594



         ZOLL® AED Plus® Defibrillator CPR Analysis
         58886 2014-10-2711:33:23
         468305 Wright, Jonathan D.

         Key Indicators
                                                                        Manual                                AutoPulse
                                                     Time to first compression:     00:00:27
                            Average time to shock after compressions stopped:       00:00:00
                           Average time to compressions after shock delivered:      00:00:00
                                                     Mean compression depth:        2.05 in
                                                       Mean compression rate:       109.34 cpm

         Entire Case

                                                                 Case duration: 00:14:42
                                                                  Time in CPR: . 00:12:48        (87.07 %)
                                                               Time not in CPR: 00:01 :54        (12.93 %)

         CPR Periods
                                                                      Manual                                  AutoPulse
                                                       Time in compressions:        00:11 :30    (89.84 %)
                                                    Time not in compressions:       00:01:18     (10.16 %)
                                                      Compressions in target:       17.23 %

                                            Depth {target zone from 1.5 to 2 in):

                                                            Standard deviation:     0.25 in
                                                            Above target zone:      805          (64.50 %)
                                                                 In target zone:    405          (32.45 %)
                                                             Below target zone:     38           (3.04 %)

                                         Rate (target zone from 90 to 110 CPM):

                                                            Standard deviation:     16.27 cpm
                                                             Above target zone:     677          (54.25 %)


-I
ac                                                            Page 2 of3
......                                    Prepared by RescueNet Code Review™, Standard Edition
3Ql
:J
0
0
.!:>.
-.J
00
            Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 78 of 110 PageID #:
                                                2595



ZOLL® AED Plus® Defibrillator CPR Analysis
58886 2014-10-2711:33:23
468305 Wright, Jonathan D.
                                            In target zone:   541               (43.35 %)
                                        Below target zone:    30                (2.40 %)




                                               Page 3 of3
                          Prepared by RescueNet Code Review™, Standard Edition




                                                      -------- -      ·--··-   -------
                            Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 79 of 110 PageID #:
                                                                2596



       ·:1
       ',')
              ZOLL® AED Plus® Defibrillator CPR Performance Summary Data
       ;';    58886 2014-10-27 11 :33:23
       x      468305 Wright, Jonathan D.
       :1!
       'fi
              Minutes relative to: Pads On (11 :33:27)
       '·.)     Minute    Sec. w/o    Vents     Vents Imped.   Vents C02   Comp. Count   Comp. Rate   Comp.        Unanl. Sec.   Mean Comp.   Comp.in     Mean C02
       ':1                 Comp.                                                                      Fraction                      Depth      Target
       -:;;       1         28          0            4             0           52          97.00      53.33 %          0            2.09      11.54 %       0.00
       .:0.       2         22          0            7             0           62          97.00      63.33 %          0            1.79      70.97 %       0.00
       '*'        3         28          0            8             0           52          97.00      53.33 %          0            2.03      26.92 %       0.00
                  4          4          0            8             0           90          96.00      93.33 o/o        0            2.09      28.89 Ofo     0.00
                  5         16          0            8             0           74          100.00     73.33 %          0            2.22       2.70 %       0.00
       Si         6          2          0            10            0           101         104.00     96.67%           0            2.10      34.65 %       0.00
        j(        7          8          0            10            0           89          102.00     86.67 o/o        0            1.94      68.54 °/o     0.00
                  8         11          0            5             0            87         106.00     81.67 %          0            1.80      86.21 o/o     0.00
       ~J          9         1          0             7            0           109         110.00     98.33 %          0            1.79      77.98 %       0.00
        '"'       10        15          0            8             0            83         110.00     75.00 %          0            2.15      24.10 %       0.00
        ·1:                                           9            0           120
         ;,
                  11         0          0                                                  120.00     100.00 o/o       0            2.14      10.83 %       0.00
                  12        15          0             8            0            91         121.00      75.00 %         0            2.14       5.49 o/o     0.00
                  13         0          0            10            0           118         118.00     100.00 %         0            2.21       0.00 %       0.00
                  14        16          0             8            0            87         118.00      73.33 %         0            2.05      21.84 %       0.00
                  15         9          0             4            0            53          70.00      75.68 Ofo       0            2.13      18.87 Dfo     0.00



        \{




-I
ac
-
3
Dl
:::J
                                                                  Page 1of1
                                              Prepared by RescueNet Code Review™, Standard Edition


0
0
~
co
0
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 80 of 110 PageID #:
                                    2597




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.
  ECGx1

                                                                    rDn                          zt>f




                                  I


    11:33:17                                            11 :33:22                                        11:33:27
     .0 CPR Bar (in}
    4




    11:33:17                                            11:33:22                                         11 :33:27
    Z.O CPR Waveform (in)




   -2.0-t----.---,---.----.----,---.----.-----.--~-r----.
    11 :33:17                                          11 :33;22                                         11 :33:27
         Ventilation (ohms)
   125




  ~125-t----.----,---.----.----~---~--~--~---.--~
   11 :33:17                                           11:33:22                                         11:33:27

  Pads, ECG x1




                -"·
                     '
                 II 11\111
                                                               '0   :     00
                                                                                        c   In     a
                                                                                                  ' '"
                                                                               •0   0
                                       I


                              0                a
                                                                        ~


                                                                                    "
                                      I II
                                        "
                                        "
   11:33:27                                            11:33:32                                         11:33:37
    _ CPR Bar {In)
   40




   0.0
   11:33:27                                            11:33:32                                         11:33:37




  ]i~T
   11 :33:27
                                           \       {      I
                                                       11:33:32
                                                                                                            I
                                                                                                        11 :33:37




                                     Page 1of54
                  Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                Troutman 00481
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 81 of 110 PageID #:
                                    2598




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-2711:33:23
  468305 Wright, Jonathan D.


    :rh··:
    11 :33:47
                                         I
                                             I        I I
                                                       I                I
                                                                 11:33:52
                                                                            I II I I I
                                                                            I   I           I            I
                                                                                                     11 :33:57



   :r-···~·
    11 :33:47                                                   11 :33:52                            11 :33:57
        Ventilation (ohms)
   125




  -125+---~--~---~--~--~---,----,----.---~-~
   11 :33:47                                                    11:33:52                            11:33:57

  Pads, ECG x1

        >O      0        e! sl n


        '           r\
                            '                ,,   \    .   I/
                                                                                    .           '




   11:33:57                                                     11:34:02                            11:34:07




   ]j~~:                           I I
                                     I                              I
                                                                                        I I
                                                                                        I              I
   11 :33:57                                                    11 :34:02                           11:34:07




  :~
   11 :33:57

  125
        Ventllatlon (ohms)
                                                                11 :34:02                           11 :34:07




  -125+----,---~---~---,----,---,----,----.---.---.

   11 :33:57                                                    11:34:02                            11 :34:07




                                            Page 3 of54
                         Prepared by RescueNet Code Review™, Standard Edition




                                                                                                         Troutman 00482
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 82 of 110 PageID #:
                                    2599




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.
         Ventilation (ohms}
   125




  -12!i-+----.-------,---~--.,---------------~

   11:34:17                                            11:34:22                11:34:27

  Pads, ECG x1




         ,I                                              I
                 V \I       I/            f


                                 I
                                 I
   11:34:27                                           11 :34:32               11:34:37




   :r·;·:
   11:34:27
                        I                         I I     I
                                                      11:34:32
                                                                                  I
                                                                               11:34:37



   20~                               (\   (\    f\~----
  -2.0+~-----,----,,------~--.,---.-----.----.----.---.,----,,
   11 :34:27                                      .   11 :34:32               11 :34:37
        Ventilation {ohms)
  125




  -12s•+----------.---.-----,----,,------~--.,---.----~
   11:34:27                                           11:34:32                11:34:37

 Pads, ECG x1

                                                                  tc nt n e




  11 :34:37                                           11:34:42                11:34:47




                                               Page 5 of 54
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                      Troutman 00483
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 83 of 110 PageID #:
                                    2600




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.
  Pads, ECG x1




    11:34:57                                     '
                                             11:35:02                                  11:35:07



    :r~···                                           I   I       I
                                                 I       I   I                             I
    11:34:57                                 11:35:02                                  11:35:07




   "~---~
   -2.0+~---..----.-----..---r---.------.----,---,------,--~,
    11 :34:57                                11 :35:02                                 11 :35:07
        Ventilation (ohms)
   125




  -125+----.----,---,------,---,---..-----.----..---r----,
   11:34:57                                 11:35:02                                  11:35:07

  Pads, ECGx1

                                                                     ' t: c   ntn e


                                                                                       ~




   11:35:07                                 11:35:12                                  11 :35:17
    _ CPR Bar (In)
   40




   o.o+------.----,---,------.---.---..----.-----..---r---'---,
   11:35:07                                 11 :35:12                                 11:35:17
         CPR Waveform (in)
   2.0




  -2.0-t------.---,---..-------.---..---r---.------,-----,r-----.
   11:35:07                                 11:35:12                                  11:35:17




                                     Page 7 of 54
                  Prepared by RescueNet Code Review™, Standard Edition




                                                                                           Troutman 00484
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 84 of 110 PageID #:
                                    2601




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.


    :1~~";'                   I
                                  I       I
                                          I        I
                                                       I           I
                                                                       I                     I
    11 :35:27                                  11:35:32                                 11 :35:37




   ]NY~~
   11 :35:27
         Ventilation {ohms)
                                               11 :35:32                                11 :35:37
   125




  -125i+----,----,---,.-----,----,---.----.---,----,---,
   11 :35:27               11 :35:32                  11 :35:37

  Pads, ECGx1

                                                                           t: c ntm e



                                      ~
                   I

                   I
                   I

   11:35:37                                   11:35:42                              11:35:47
    _ CPR Bar (in)
   40




   o.o+-----.----..---.----.---,.---.----.----.---.---~
   11 :35:37                                  11 :35:42                             11 :35:47
   Z.O CPR Waveform (In)




  -2.0+----.---,---.----.---,.---.---,.----,-----,,----,
   11:35:37                                   11:35:42                              11:35:47
       Ventilation {ohms)
  125



  -125i+-----.---.---.----.---,.---.---,.-----.---.---~
  11:35:37                                    11:35:42                             11:35:47




                                    Page 9 of54
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                           Troutman 00485
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 85 of 110 PageID #:
                                    2602




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.
          Ventilation (ohms)
    125



   -125+---~---.---r---~--~---,---~---.----~--,
    11:35:57                                             11:36:02                                            11:36:07

  Pads, ECGx1

               ·p        e                                         t   0       e       n



                               1\llV        '
                                                                                                   ""'
                               I"   I
                                                                                                      "I
                               '    I
    11,35,07                                            11:36:12                                            11:36:17




   :r~~
   11:36:07
                                        I
                                        I       I
                                                    I       I
                                                        11:36:12
                                                                           I
                                                                           I           I
                                                                                           I   I
                                                                                               I                 I
                                                                                                             11:36:17




   ~-
   11:36:07

   12
       Ventilation {ohms)
                                                        11:36:12                                            11:36:17




  ~25i-+----.-----,~~-.,.--~~---.---r-~--.~--,----,--~,
   11:36:07                                             11:36:12                                            11:36:17

  Pads, ECG x1




                                                                                   I
                                                                                   I               111111

   11:36:17                                             11:36:22                                            11:36:27




                                       Page 11 of54
                    Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                Troutman 00486
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 86 of 110 PageID #:
                                    2603




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11:33:23
  468305 Wright, Jonathan D.
  Pads, ECG x1

                                                 t   0 ,, 0
                                                              • Si n
                                                              I
                                                                                  r
                            .,               •                                "
                             I
                             I

    11:36:37                                                       11:36:42           11:36:47



    ]~~;·:                           I
                                         I             II
                                                                         I
                                                                       I                     I
    11:36:37                                                       11:36:42            11:36:47




   :~
   11:36:37

   12
       Ventilation (ohms)
                                                                  11:36:42            11:36:47




  ~251+-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

   11:36:37                                                       11:36:42            11:36:47

  Pads, ECG x1




                                     '

   11:36:47                                                       11:36:52            11:36:57



   ]~~'·;                                I                               I
                                 I                                   I                   I
   11:36:47                                                       11:36:52            11:36:57




  JiYVYvs~~
   11,.:36:47                                                     11:36:52            11:36:57




                                                     Page 13 of 54
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                          Troutman 00487
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 87 of 110 PageID #:
                                    2604




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-2711:33:23
  468305 Wright, Jonathan D.


   ]~···;·                                           I I I                    I
                                                  I      I                I                  I
    11:37:07                                  11:37:12                             11:37:17




   ]NY\J:~0fYYYVYYY\
   11:37:07                                   11:37:12                             11:37:17
         Ventilation (ohms}
   125




  ·125-+---~---,---,----,---~---,----,----,----r---,
   11:37:07                                  11:37:12                              11:37:17

  Pads, ECG x1




                              "                                                      I




   11 :37:17                                 11:37:22                             11 :37:27




  ::rik'j: I
   11:37:17
                              I
                                  I I I I I I
                                     I   I       I
                                             11:37:22
                                                             I
                                                             I    I
                                                                      I                  I
                                                                                  11:37:27




  ::f\JY\0
   11:37:17

  125
       Ventilation (ohms)
                                                 I
                                             11 :37:22
                                                                                         I
                                                                                  11:37:27




  -125-t----,----,---,----,----,---,.----,----,----r-----.
  11:37:17                                   11:37:22                             11 :37:27




                                    Page 15 of 54
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                             Troutman 00488
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 88 of 110 PageID #:
                                    2605




   ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
   58886 2014-10-27 11 :33:23
   468305 Wright, Jonathan D.
          Ventilation (ohms)
    125




   ·125d------~.---~------,---~--.,----.---,---,
    11:37:37                                  11 :37:42                                                   11:37:47

  Pads, ECG x1
                                                                         I
                                                                         '

                                       '

    11:37:47                                 11:37:52                                                    11:37:57



    ]'~~·;:                        I                                             I                 I I
                               I                 I                           I                               I
    11:37:47                                 11:37:52                                                    11:37:57



   20r~·v~m ~                  !\ f\ f\ !\ f\ f\ f\ f\ !\ (\ /\ (\ f\                                     r
   -2.0
   11:37:47                                  11:37:52                                                    11:37:57
          Ventilation (ohms)
   125




  -125+---~---,.------.,---~---~--~------.---~

   11 :37:47                                 11:37:52                                                    11:37:57

  Pads, ECG x1
                                                   '
                                                       :s   I   I                I   I
                                                                    :s
                                                                                         t:d n' I " h aie
                    I/                 I       I                    I\
                                               I
                                                                                                   n I    I



   11:37:57                                  11:38:02                                                , 1:38:07




                                      Page 17of 54
                   Prepared by RescueNet Code Review™, Standard Edition




                                                                                                              Troutman 00489
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 89 of 110 PageID #:
                                    2606




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11:33:23
  468305 Wright, Jonathan D.
  Pads, ECG x1


         v• e
               •                                      0          u       a
                                                                                     '                    t: 0

                   t: st r
                                                                                                 '
                                                 I   II


                                                                     I
                                                                     I

    11:38:17                                          11:38:22



    :r~··"·                                                      I I I I                         I
                                                          I                      I           I                I
    11:38:17                                          11:38:22                                            11:38:27




   :F~····
                                                         I                                                    I
    11:38:17                                         11:38:22                                             11 :38:27
       Ventilation (ohms)
   125




  -125+---~--~---~--~--~---~--~--~---~--~
   11:38:17                                          11:38:22                                            11:38:27

  Pads, ECG x1
               I   I
         de            rsios




   11:38:27                                          11 :38:32                                           11:38:37




   Jikl~ I I I I I
   11:38:27
                                      I      I
                                                     11:38:32
                                                                         I I I II I I I
                                                                             I           I           I       I
                                                                                                         11:38:37




   '~
  ~.OH---~--~--~---~--~--~--~---~--~--~
   11 :38:27                                         11 :38:32                                           11 :38:37




                                           Page 19of 54
                        Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                 Troutman 00490
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 90 of 110 PageID #:
                                    2607




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-2711:33:23
  468305 Wright, Jonathan 0.


    ]ik1'"'           111111111   I   I       I           I       I
                                                                              I I I I I
                                                                                      I       I       I           I
    11:38:47                                       11:38:52                                                11:38:57




   ~NYMoo
   11 :38:47
   125
         Ventilation (ohms)
                                                      I
                                                  11:38:52
                                                                                                               I
                                                                                                           11:38:57




  -125i-l---~----.r---~--~--~---..-----~---,----r---~
   11:38:47                                       11:38:52                                                11:38:57

  Pads, ECG x1
                                          I                           I   I
                                          I                                   I       s   a
                        I


                                                                      "


   11:38:57                                       11:39:02                                                11:39:07



   ]~··~· I I                                             I       I                   I
                              I                       I       I                   I                           I
   11:38:57                                       11:39:02                                                11 :39:07

   2
       _ 01~avA•~~
  -2.0,-f---..-----~---,---~r---~--~--~---..-----~--~
   11 :38:57                                      11 :39:02                                       .       11 :39:07
        Ventilation (ohms)
  125



  -125-t----~--~---..-----~---,----r---.----~-----,---,

   11:38:57                                       11:39:02                                                11:39:07




                                    Page 21 of54
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                  Troutman 00491
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 91 of 110 PageID #:
                                    2608




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.
          Ventilation (ohms}
    125




   -12Si+----,----,,---~--~---,---,----~~---.---,----,

    11 :39:17                                                                      11:39:22                               11 :39:27

  Pads, ECG x1
                             i.1   'I
                                       t:       de            r s io s

                                                                  II         '"



    11:39:27                                                                      11:39:32                               11 :39:37




   ]~-;·:                          I
                                   I                      I
                                                              I                       I
                                                                                                        I           I'       I
   11:39:27                                                                       11:39:32          '                     11 :39:37

   2.0




   -2.0H---,----~----.---,---~---,----,,---~--~--~
   11 :39:27                                                                      11 :39:32                              11 :39:37
        Ventilation (ohms}
   125




  -125i+----,----,---~--~---,---,----~----.---,---~

   11:39:27                                                                       11:39:32                               11 :39:37

  Pads, ECGx1

                       "'"                  s                            J
                                                                                              t: ohdc           s
                                                ' e                                                         "

                                        '"           .,
                                                      I

   11 :39:37                                                                      11:39:42                               11:39:47




                                     Page 23 of 54
                  Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                              Troutman 00492
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 92 of 110 PageID #:
                                    2609




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11:33:22 to 11:48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.
  Pads, ECGx1
                                            ii I   I                                I
                                                   t: ode               io s
                                                               ''

                                       .,
    11 :39:57                                               11 :40:02                                             11:40:07



    ]~-·~:
    11:39:57
                                 I
                                     I I                        I
                                                            11:40:02
                                                                                    I I     I                         I
                                                                                                                   11:40:07




   ~
   11 :39:57

   125
        Ventilation (ohms)
                                                            11 :40:02                                             11 :40:07




  ~125+----.----,---~---.-----,.---,---,------.----,,--~

   11:39:57                                                 11:40:02                                              11:40:07

  Pads, ECG x1

                                                                               "'           t   u h   r       r




   11:40:07                                                 11:40:12                                              11:40:17




   :r~~';                    I
                                 I                 I   I        I
                                                                    I               I   I                 I
                                                                                                              I       I
   11:40:07                                                 11 :40:12                                             11:40:17




  ~~
   11:40:07                                                 11:40:12                                              11:40:17




                                    Page 25 of 54
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                      Troutman 00493
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 93 of 110 PageID #:
                                    2610




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11:33:23
  468305 Wright, Jonathan D.


    :r-~·
                                                    I                               I
    11:40:27                                  11:40:32                          11 :40:37



   J~-·:~''"'
                                                  I                                 I
   11:40:27                                   11:40:32                          11:40:37
       Ventilation (ohms)
   125




  -125+----,-----.---.-----r-----.---..---.------,----.----,
   11:40:27                                  11:40:32                          11:40:37

  Pads, ECG x1
                                                              '
               "      s"     e                ""'        hh
                                                              •
                                                                  r




   11:40:37                                  11;40:42                          11:40:47




  :l"""'
   11:40:37
                                 I'              I
                                                  I
                                             11:40:42
                                                                          I'      I
                                                                               11:40:47




  ]VYVyyyvy~
   11 :40:37                                 11 :40:42                         11 :40:47
        Ventilation (ohms)
  125




  -125,;----,------.---.----~-----.---~--.-----,----.--~
  11:40:37                                   11:40:42                          11:40:47




                                      Page 27 of 54
                   Prepared by RescueNet Code Review™, Standard Edition




                                                                                   Troutman 00494
    Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 94 of 110 PageID #:
                                        2611




       ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
\      58886 2014-10-2711:33:23
       468305 Wright, Jonathan D.
               Ventilation (ohms)
        125




       -125+-------------------------~----~
         11 :40:57                                11:41:02                                               11:41:07

      Pads, ECG x1
                                                                                                    I
                                                                             t
                                                                                 ' s       a        '

                                                                                                          "


        11:41:07


        :r~            ..                        11:41:12




                                                     I
                                                       I     I
                                                                 I   I
                                                                         I             I
                                                                                           I   I
                                                                                                   I I
                                                                                                        11:41:17




                                                                                                             I
        11 :41:07                                11:41:12                                                11:41:17




       E
       ~2.0

        11 :41 :07
       125
              -Ventllatlon (ohms)
                                                     I
                                                 11:41:12
                                                                                                            I
                                                                                                        11:41:17




      ·1251+-------------------------~-----~
       11:41:07                                  11:41:12                                               11:41:17

      Pads, ECG x:1

                              t:    hh r   r




       11:41:17                                  11:41:22                                               11:41:27




                                          Page 29 of54
                       Prepared by RescueNet Code Review™, Standard Edition




                                                                                                              Troutman 00495
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 95 of 110 PageID #:
                                    2612




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.
  Pads, ECG x1

         ot   0   0   e sf


                                  !I

                                  I


                                                             11:41:42                                                11:41:47




                             I'        I   I
                                                    I
                                                    I              ~        I
                                                                                I                                           I
                                                             11:41:42                                                 11:41:47




   :~
   11:41:37

   125
       Ventilation (ohms)
                                                            11:41:42                                                 11:41:47




  -125-+---~--~--~--~--~---~--~--~--~--,
   11:41:37                                                 11:41:42                                                 11:41:47

  Pads, ECG x1
                                                                                    I II           I   Ill
                                           0    u   a   r                                  s   a


                                               ,,


   11:41:47                                                 11:41:52                                                 11:41:57




   ]~~'~                     I
                                 I I I- I
                                       I                       I
                                                                        I
                                                                        I                                    I
                                                                                                                 I      I
   11:41:47                                                 11:41:52                                                 11:41:57




  ::~
   11:41:47                                                 11:41:52                                                 11:41:57




                                     Page 31 of54
                  Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                            Troutman 00496
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 96 of 110 PageID #:
                                    2613




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-2711:33:23
  468305 Wright, Jonathan D.


    ]~~··
    11 :42:07
                             I ,1       ,I                '
                                                      11:42:12
                                                                     ,I   ,I       ,I                        '
                                                                                                        11 :42:17




   n;~
   11:42:07
         Ventilation (ohms)
                                                     11:42:12                                        11:42:17
   125




  -125+----.----,---~----,----.----~----,-----.----,.---~
   11:42:07                                          11:42:12                                       11:42:17

  Pads, ECG x1
                                             I                                 I        IUll
                                                                                               t    a




   11:42:17                                          11:42:22                                       11:42:27




   :r~,·:                           I
                                    I
                                                 I
                                                 I               I
                                                                     I                         I'       I
                                                                                                         I
   11:42:17                                          11:42:22                                       11:42:27




  ~~~\QYY\(
   11 :42:17
        Ventilation (ohms)
                                                     11:42:22                                       11:42:27

  125




  -125,+----.----,----r-----,----,----,-----,-----,----,.----,
   11;42:17                   11:42:22                      11 :42:27




                                    Page 33 of 54
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                                             Troutman 00497
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 97 of 110 PageID #:
                                    2614




   ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
   58886 2014-10-2711:33:23
   468305 Wright, Jonathan D.
          Ventilation (ohms)
    125




   -125+-----.-----,----,--.--~----,---~---,-.----,----,.-----,
    11:42:37                                                         11:42:42                                              11:42:47

  Pads, ECGx1
                                                  '
            a     : no sue
                                I   I   I I                                         11 I   1       '
                                                                                                   11111   I
                                                                                                                       '
                                                                                               s           r
                "'n     s   0       a         "
                                        Vi:iScll                                                                       '
                                                                                                                       "
                                                      I: st r




                                                                                                                           I
    11 :42:47                                                       11 :42:52                                           11:42:57



   ]'~~·'":
   11:42:47
                                                                       II
                                                                    11 :42:52
                                                                                111111111
                                                                                I              I               I   I           I
                                                                                                                        11:42:57


   ]~--···
    11:42:47                                                        11 :42:52                                          11 :42:57
       Ventilation (ohms)
   125




  -125·+-----.-----,---~----.-----,---,.------,-.--~---,.-----~

   11 :42:47                                                        11:42:52                                           11:42:57

  Pads, ECGx1

                110 0       0                 ;




   11:42:57                                                     •   11:43:02                                           11:43:07




                                         Page 35 of54
                      Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                               Troutman 00498
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 98 of 110 PageID #:
                                    2615




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.
  Pads, ECG x1




    11:43:17                                11:43:22                                11:43:27



    ]~~;··
    11:43:17
                       I I' I   III        I ,1
                                            11:43:22
                                                       I .I I I I I I I
                                                            I       I           I
                                                                                     11:43:27




: -11:43:17

   125
         Ventilation (ohms)
                                           11:43:22                                 11:43:27




  ·125,+---~----.---~---,----,----,..---.------r------;r----.

   11 :43:17                               11:43:22                                 11:43:27

  Pads, ECG x1




   11:43:27                                11:43:32
                                                                '                   11:43:37




   :J~"·:,
   11:43:27
                         I I I 'I I I I         I
                                           11 :43:32
                                                       III              I
                                                                            '           I
                                                                                    11:43:37




                                                                                       I
                                                                                    11:43:37




                                    Page 37 of 54
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                           Troutman 00499
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 99 of 110 PageID #:
                                    2616




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
  58886 2014-10-27 11 :33:23
  468305 Wright, Jonathan D.
        .0 CPR Bar (in)
    4




    OJ I
    11:43:47
                  I II I ,I I ,1 I
                          .
                                                  III
                                              11 :43:52
                                                              I
                                                                      I I I I II I I
                                                                          f   I       I        I
                                                                                           11:43:57




   :MMe
    11:43:47

   125
        Ventilation {ohms)
                                                  I
                                              11:43:52
                                                                                               I
                                                                                           11:43:57




  -125+-----,----,----.,---~------.---.,----,------,----.-----,

   11:43:47                                  11:43:52                                     11 :43:57

  Pads, ECG x1
                              I




                                                          '       '"'
                                                                  M



                                  I   I
                                                                  '
                                                                  I   I
                                                                                  .
   11 :43:57                                 11 :44:02                                    11 :44:07




   ] ~~;--: I I ,I I ,I I ,I I ,I I ,I I ,I I ,I I I I
   11:43:57                                  11:44:02
                                                                                             I
                                                                                          11:44:07




  ~fNYv:rvyvyvyvyvyvyvy
   11 :43:57                                 11 :44:02                                    11 :44:07
         Ventilation (ohms)
  125




  -125+-----,----.----~--~------.---~--~----,----,----,

   11:43:57                                  11:44:02                                     11:44:07




                                      Page 39 of 54
                   Prepared by RescueNet Code Review™, Standard Edition




                                                                                              Troutman 00500
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 100 of 110 PageID #:
                                     2617




   ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
   58886 2014-10-2711:33:23
   468305 Wright, Jonathan D.
          Ventilation (ohms)
    125




   -125+----.----,----,.----.----.---,.----r-----,----,-----,
    11:44:17                                    11:44:22                                         11:44:27

   Pads, ECGx1

                                                                                            '
                                                                                            I



               .                   A
                                                 "

    11:44:27                                    11 :44:32                                       11 :44:37
     _ CPR Bar (in)
    40




    OJ I I ,1 I ,I I I I I I
    11:44:27
                                           I         I
                                               11 :44:32
                                                         1111111111
                                                                I   I       I           I            I
                                                                                                 11 :44:37




   ~~
    11 :44:27

   125
         Ventilation (ohms}
                                               11 :44:32                .           .           11 :44:37




   ~25i-;----,--~-.---,----,----y---y-----,----.----,,.-----,
   11 :44:27                                   11:44:32                                         11:44:37

  Pads, ECG x1




                             • v
                                       '                                                         ~
                                                            "                   "
                         :
                         I

   11 :44:37                                   11:44:42                                         11:44:47




                                      Page 41 of 54
                   Prepared by RescueNet Code Review™, Standard Edition




                                                                                                     Troutman 00501
       Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 101 of 110 PageID #:
                                            2618




.~-.      ZOLL® AED Plus® Defibrillator Full Disclosure Report 11:33:22to11:48:04
          58886 2014-10-2711:33:23
          468305 Wright, Jonathan D.
          Pads, ECG x1
                                                                                      '            I




                                                                                                          ''


           11:44:57                                                                                             11 :45:07
               CPRBa..- (in)
           4.0




           11:44:57                                            11 :45:02                                        11 :45:07
                 CPR Waveform (in}
           2.0



          -2.0•+---~---r----.----.---~---.----r-----.---~--,
           11:44:57                                           11 :45:02                                        11:45:07
                 Ventilation (ohms)
          125




         .12s-r---..-----,r----,----,---,---,----.,---~---r-----.
          11 :44:57                                           11:45:02                                         11:45:07

         Pads, ECG x1
                                                '                  '                           '
                                                                   '                          s . 's
                                          :p
                                               m·              n
                                                               "
                                                                   I           t: 0       c



                                                                         '11111
                                                                         ""'
                                                                         "I
                                                                         I I

          11:45:07                                            11:45:12                                         11:45:17
              CPR Bar (in)




          :::i I
          11:45:07
                        1, I I I I    I         ,I   I ,I I        I I II
                                                              11:45:12
                                                                                              I, I 1, I I , I 1,
                                                                                                               11:45:17




          "~!\_I\_(\_~ (\ ={',_-(\.A_
         -2.0•-t---,----.----.---r-----i---~----,---,----.----r                                                                   I
          11:45:07                                            11:45:12                                         11:45:17
                                                                                                                                  I
                                                                                                                                  I
                                            Page 43 of 54
                         Prepared by RescueNet Code Review™, Standard Edition
                                                                                                                                  I
                                                                                                                                  IJ
                                                                                                                     Troutman 00502
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 102 of 110 PageID #:
                                     2619




   ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
   58886 2014-10-27 11 :33:23
   468305 Wright, Jonathan D.
         O CPR Bar (in)




    :J1 I I I I I I I I I
    11:45:27
                                                 IIII
                                              11:45:32
                                                                  I
                                                                      II I I I I
                                                                         i   I           I
                                                                                  11 :45:37




    '~;~~-=~
   ~.OH---~~-.---~---~--~----r---.---,-----r---.
    11 :45:27                                 11 :45:32                           11 :45:37
          Ventilation (ohms)
   125




   -125+-----r---.---,...---..,-----,----~--~----r---;~----.
    11:45:27                                 11:45:32                            11 :45:37

  Pads, ECG x1




   11 :45:37                                 11 :45:42                           11 :45:47
        CPRBal" (In)




   ::i,
   11 :45:37
                I ,1 I ,I I 'I I I I I I I I I I, I I, I I
                                        I        I
                                             11 :45:42
                                                          I   I                      I
                                                                                 11 :45:47




   '~
   -2.0+---~--~----r---.---,-----r----,----~--.----.
   11 :45:37                                 11 :45:42                           11 :45:47
         Ventilation (ohms)
   125




  -125i+-----r---.---~--..,---~---~--..,-----r---~----.
                                                                                                          ~'
   11:45:37                                  11:45:42                            11:45:47
                                                                                                           t

                                                                                                          I
                                                                                                          t


                                                                                                          if
                                      Page 45 of 54                                                       i
                   Prepared by RescueNet Code Review™, Standard Edition                                   I
                                                                                                          'ff;
                                                                                                           l:
                                                                                                          I
                                                                                                          l
                                                                                             Troutman 00503
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 103 of 110 PageID #:
                                     2620




   ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
   58886 2014-10-27 11 :33:23
   468305 Wright, Jonathan D.
          Ventilation (ohms)
    125




   -125+---.-----,c---,-----,----,---,.----..,.-----,----r----.
    11:45:57                                  11:46:02                      11:46:07

  Pads, ECGx1




    11:46:07                                 11:46:12                       11:46:17
        CPR Bar (in)
    4




    0]11,11,11,11,11,11,11.11,11,11,
    11:46:07                                 11:46:12                       11:46:17




   ::~
   11:46:07

   125
       Ventilation (ohms)
                                                                                I
                                                                            11:46:17




  -125i+----,----r---~--~----,---~--~---,----r----.

   11:46:07                                  11:46:12                      11:46:17

  Pads, ECG x1
                                      '
                                      ' II
                                      I II




   11:46:17                                  11:46:22                      11 :46:27




                                    Page47 of 54
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                 Troutman 00504
        Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 104 of 110 PageID #:
                                             2621




           ZOLL® AED Plus® Defibrillator Full Disclosure Report 11 :33:22 to 11 :48:04
           58886 2014-10-2711:33:23
           468305 Wright, Jonathan D.
                   Ventilation (ohms)
            125




           -125+----,----,---.,----.---,---.----.---,----,,----,
            11 :47:37                                                                        11:47:42                     11:47:47

           Pads. ECG x1
                                                 I
                                                 l 1111   11111      II   111 Ill
                                                                                    s   n               z f




                     I

            11:47:47                                                                        11:47:52                     11:47:57
                .0 CPR Bar (In)
            4




            OJ           I 1, I 1, I I, I I,                                                    I                               I



                                            (\ ('                                                 I
            11:47:47                                                                        11:47:52                      11:47:57



            ,.~~·-;·
!   I      -2.0~~
            11:47:47

           125
                  Ventilation (ohms)
                                                                                            11:47:52
                                                                                                        \ ! \0 l         11:47:57




           -125;-1----~---,---~---,----,---~---.--~---.---~

            11:47:47                                                                        11 :47:52                    11:47:57

          Pads, ECG x1
                                                                                                                     I
                                                                                                              ee d   I
                                                                                                                     '
                   -- _.J __ -- -·- -- -- -- - ·- -- -- -- -- -- -   - -- -- -- -- .. -- - -- -- --




                                                                                                                            I



           11;47:57                                                                         11:48:02                         '
                                                                                                                         11:48:07




                                                  Page 53 of 54
                               Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                    Troutman 00505
     Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 105 of 110 PageID #:
                                          2622




                                             Meeting Minutes
                                  Critical Incident After Action Review
                             Suicide, Inmate Jonathan Wright, CIN#468305
                                             October 27, 2014

          Lieutenant Nick Angelini          Lieutenant N. Norris               Stacy Wylie, LPN
          PC! Sau lette Davis               Lieutenant R. Dejarnette           Mary Perry, RN BSN
          Kristen Laws, RN                  Lieutenant R. Mitchell             Captain A. Walker
          Melissa Greer, RN                 Lieutenant Iryt Troutman           Major Endora Davis
          Officer j. Horn                   Officer B. Berry                   Marc Krank
          Officer D. Johnson                Officer R. Wiggins                 Officer M. Laws
          Sergeant N. jaaaers               Sere:eant J. Mccubbins             Ronna Martin-Scribe

          Incident Oyerview
          On October 31, 2014 a death report was completed on Inmate Jonathan D. Wright. Inmate Wright
          expired on October 27, 2014 at Jewish Hospital.

          On October 23, 2014 Inmate Wright was brought to Louisville Metro Corrections by the Jefferson
          County Sheriffs Office and was booked into the facility at 2040. Inmate Wright was arrested on a
          parole violation warrant with no bond set. Inmate Wright completed his classification orientation
          and was given the SARN classification of MI/GP. Inmate Wright was also screened by medical.
          Inmate Wright denied having any medical conditions, denied having any suicidal ideation, past
          suicide attempts or hospitalizations. Inmate Wright did report that he had been using meth all day.
 '
./        He also requested a mental health referral due to social phobia and bipolar disorder, however
          denied any medications or treatment. Inmate Wright completed the booking process and was
          moved to )1 rear security dorm 2 on October 24, 2014 at 0015.

          On October 24, 2014 Inmate Wright was placed on the move list from Jl rear security dorm 2 to J4
          48. Inmate Wright was dressed out and moved to the 4"' floor. He was secured inJ4 48 at 2049.
          On October 24, 2014 Inmate Wright has a verbal argument with another inmate in the dorm.
          Inmate Wright was removed from the dorm and placed on the move list to go to J4 3A. Inmate
          Wright refused to move to J4 3A. Classification was called and a new housing location of HS south 1
          bed B was given to Inmate Wright pending disciplinary. Medical was notified and cleared Inmate
          Wright to be housed in a single cell. At 0617 Inmate Wright was moved from the 4"' floor to HS
          south 1 bed 8. He was later seen by medical during their segregation rounds.

         On October 27, 2014 at approximately 0900 Inmate Wright stated to a nurse that he was not getting
         his medication. He advised the nurse that he takes Lexapro and told the nurse where he gets his
         prescription filled. The nurse told Inmate Wright that she would notifY mental health after sick call.
         The nurse also noted no signs of distress. When sick call was completed the nurse advised mental
         health. Inmate Wright was already on the mental health list to be assessed.          ·
         At approximately 1125 Inmate Wright was seen hanging in his cell. Backup was called at
         approximately 1130 and several officers responded. Inmate Wright was taken down from the bars
         and laid on the floor. The sheet that was around his neck was loosened and CPR was started. The
         AED was placed on Inmate Wright at 1133 and "no shock advised" was given several times until the
         AED was removed at 1147. Medical staff arrived on the scene at 1134, Louisville Fire Department
         arrived on scene at 1139 and Emergency Medical Services arrived on scene at 1147. Emergency
         Medical Services departed the floor with Inmate Wright at 1211 and at 1216 Emergency Medical




                                                                                                        Troutman 00506
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 106 of 110 PageID #:
                                     2623




      Services departed for Jewish Hospital. At 1228 staff at Jewish Hospital pronounced Inmate Wright
      deceased.

     After Action Review
     Lieutenant Angelini opened the debrief, letting everyone know that everything in this room is
     confidential, and that this is an opportunity to discuss the incident, discuss how to improve and to
     speak on each person's involvement, and he let encouraged everyone to speak freely. He instructed
     as to how the debrief would progress, starting with the first person on the scene detailing what they
     know of the incident and their involvement, and moving to the next person in order of who arrived
      next, etc.

     Lieutenant Davis started by saying that over the radio the call was heard "backup south 2" and that
     someone asked to clarifY.

     Sergeant!. McCubbins
     Sergeant McCubbins said he and Officer Berry were close to each other and that they ran over to
     South 1 immediately and passed Mangrum. They said when they got there, they saw that the
     inmate was hanging. He said immediately they lifted him up to untie him, and then laid him on the
     ground and started CPR. Sergeant McCubbins said the call was made on the radio for EMS, and he
     got a piece of paper at that point and started recording the times and keeping track of traffic, etc.

     Officer B. Berry
     Officer Berry said he was in the control room when the call went out over the radio. He said he and
     Sergeant Mccubbins both ran out, said they saw Officer Mangrum, who told them which cell backup
     was needed. They saw Mr. Wright hanging from the bars by a sheet. Officer Berry went to get the
     Knife for Life and the AED. He said be ran into Nurse Perry on the way and told her there was an
     emergency and so she came back to the scene with him. When he got back, Mr. Wright had been
     removed from the bars, but the sheet was still around his neck, as they could not cut it but they did
     get it loose enough to allow rescue breaths to be successful. He and the nurse placed the AED and
     then Officer Ryan Wiggins was doing chest compressions. When Officer Wiggins needed relief,
     Officer Berry took over.

     Officer R. Wiggins
     Officer Wiggins responded from the 5 West officer station. He said he followed someone to the cell,
     and heard that Officer Berry was going to get the Knife for Life. Officer Wiggins and Nurse Laws
     lifted Mr. Wright and Officer Mangrum started untying the knot. Officer Wiggins said the knife
     would not cut the sheet so they loosened the knot, and started breaths and compressions. The AED
     machine said no shock advised. He said they continued compressions and Officer Berry took over
     for him after 5 or so sets.

     Officer M. Laws
     Officer Laws was on the elevator and turned around and saw Sergeant Mccubbins and Officer
     Wiggins start running. He said he left the inmate he was with shackled in the chair and ran to the
     cell. He said he ran to the gym and saw Officer Berry running to get the Knife for Life. Officer Laws
     helped lift the inmate up and put him on the ground. He said Officer Wiggins started chest
     compressions while he did breaths, and said he did breaths until Nurse Laws showed up with an
     Am bu-bag. He said after that point, he held the inmate's head steady while CPR was being
     administered.




                                                                                                     Troutman 00507
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 107 of 110 PageID #:
                                     2624




     ,Officer N. laggers
      Officer Jaggers said as soon as the backup call went out over the radio, he responded to the scene
      and stood by to assist. He said he also brought EMS up to the cell when they arrived.

     Officer D. Johnson
     Officer Johnson said he took the elevator to 5, and said by the time he got there, he saw everyone
     doing CPR on Mr. Wright, and saw the sheet still around his neck. He said that he and Officer Horn
     secured the other inmates and went back to Control and retrieved the camera. He said by that time,
     officers had switched in giving compressions. Officer Johnson stepped inside the cell in case he
     needed to give relief to anyone. He said the Fire Dept arrived and he stepped out, and then just
     assisted them as needed. Officer Johnson and Officer Horn stayed on the scene and secured the
     scene until PSU arrived. Once the scene was cleared, they cleaned out the cell of Mr. Wright's
     property, put those things on the property, and gathered trash and anything left b.ehind.

     Officer !. Horn
     Officer Horn said he and Officer Johnson arrived to the scene together, and assisted as needed. He
     said he retrieved a pair of scissors, and took a picture of the knot on Mr. Wright's neck. Officer Horn
     also said he took pictures of the scene. He stayed and noted who showed up and what time they
     arrived. He said he and Officer Johnson cleaned the scene after everyone had departed.

     Marc Krank
     Marc Krank arrived at the same time as Officers Johnson and Horn, and he saw Officers Wiggins and
     Laws already working on Mr. Wright. He said he retrieved the medical bag and stood by in case any
     other assistance was needed. Once the scene was secure, he went back to his floor.

     Nurse Mary Perry
     Nurse Perry said when she arrived to the scene, Mr. Wright was already on the ground with CPR
     being performed by Officers Wiggins and Officer Laws was doing breaths. She and Officer Berry got
     the AED hooked up and when it advised no shock, she stepped out of the way and waited in order to
     be of assistance if needed.

     Nurse Stacy Wylie
     Nurse Wylie stated she was the last nurse on the scene. She had been in Sheriff court holds. She
     said she usually works 5 East so she went to the scene as soon as she could. When she arrived, she
     saw Officer Wiggins on compressions and Officer Laws on the Ambu-bag. She said she waited
     outside the cell.

     Nurse Kristen Laws
     Nurse Laws stated that when she arrived, Mr. Wright was already on the ground and CPR was being
     performed. Officer Wiggins was doing compressions. Nurse Melissa Greer had retrieved the 02
     tank and the Ambu-bag, so Nurse Laws worked the bag. She said she did that until EMS arrived.

     Nurse Melissa Greer
     Nurse Greer stated she ran and got the oxygen and the Ambu-bag, hooked it up and gave it to Nurse
     Laws. Then she said she stepped out of the cell.

     PC! Saulette Davis
     Saulette Davis said she made rounds that morning at 0920 hours - Inmate Wright did not show any
     signs of distress or dismay- he was energetic and happy, and asked for shower shoes and a pencil.




                                                                                                     Troutman 00508
         Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 108 of 110 PageID #:
                                              2625




              She said she told him she didn't have a pencil but would bring him one. She said when she arrived
              back at his cell, he had already hung himself from the sheet.

              Marc Krank
              Marc Krank of Mental Hei!lth said Mr. Wright was on the list to be seen that day but he had started
              rounds with the females first. He said he arrived to the scene and remained there for officers.

              Captain Armon Walker
              Captain Walker said he arrived and saw officers performing CPR and rescue breaths. He said the
              Fire Dept arrived shortly and took over on CPR, and he said he stood by and assisted them.

              Lieutenant R. Delarnette
              Lieutenant Dejarnette said he was the first shift commander up there. When he arrived, they were
              bringing the AED over, and he said he watched to make sure it was being used correctly. He said
              everyone was doing what they needed to but space was tight so he was trying to limit traffic. He
              said he collected paperwork on the wing that would have been pertinent.

              Lieutenant N. Norris
              Lieutenant Norris said everything was in full swing when he arrived to the scene, and the AED had
              just arrived. He stood by and made sure everyone was on task He said he kept checking on the
              status of those inside the cell, checking if people needed to swap out CPR. He said he tasked Officer
              Johnson with scribing after Sergeant Mccubbins was leaving. He said he redirected EMS to come in
              straight to the sally port.

              In Closing
              Lieutenant Angelini asked if anyone felt there were any areas where we could have responded
              differently. Officer Horn said everyone agreed that the Knife for Life was worthless in this instance
              and would not cut the sheet at all.

              Major Davis closed by saying it sounded as though everyone responded appropriately. She
              mentioned suggested ways in which to watch for individuals who might be crying out for help.

              Lieutenant Angelini passed around EAP information in case anyone felt as though they are having
              problems dealing with the incident. He also made mention that our Mental Health staffis available
              to anyone as well. He gave contact information for anyone who may need to talk about this or any
              othe in ·dent.                                          ·




              Dire tor Review
                                                                                            Date
                                                                                                                             II
              CC:    Chief of StaffDwayne Clark
                                                                                                                             i
                     Attorney Steve Durham
                     Major Endora Davis
                     Lieutenant Chuck Eggers
                                                                                                                             !I
v
o:   1
                     Death Report
                                                                                                                             I
                                                                                                                             I
                                                                                                                             I

                                                                                                                             I
                                                                                                                             fi.:
                                                                                                                            .t
                                                                                                              Troutman 00509
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 109 of 110 PageID #:
                                     2626




     To:     Deputy Director Dwayne Clark
            Chief of Staff


     Fr:    Lieutenant lryt Troutman
            Crisis Intervention Team Member


     Re:    Inmate Jonathan D. Wright CIN#46830S
            Summary Report


    Dt:     October 31, 2014



    On October 31, 2014 a death report was completed on Inmate Jonathan D. Wright. Inmate Wright
    expired on October 27, 2014 at Jewish Hospital.

    On October 23, 2014 Inmate Wright was brought to Louisville Metro Corrections by the Jefferson County
    Sheriff's Office and was booked into the facility at 2040. Inmate Wright was arrested on a parole
    violation warrant with no bond set. Inmate Wright completed his classification orientation and was
    given the SARN classification of Ml/GP. Inmate Wright was also screened by medical. Inmate Wright
    denied having any medical conditions, denied having any suicidal ideation, past suicide attempts or
    hospitalizations. Inmate Wright did report that he had been using meth all day. He also requested a
    mental health referral due to social phobia and bipolar disorder, however denied any medications or
    treatment. Inmate Wright completed the booking process and was moved to J1 rear security dorm 2 on
    October 24, 2014 at 001S.

    On October 24, 2014 inmate Wright was placed on the move list from J1 rear security dorm 2 to J4 4B.
    Inmate Wright was dressed out and moved to the 4th floor. He was secured in J4 4B at 2049. On October
    24, 2014 inmate Wright has a verbal argument with another inmate in the dorm. Inmate Wright was
    removed from the dorm and placed on the move list to go to J4 3A. Inmate Wright refused to move to J4
    3A. Classification was called and a new housing location of HS south 1 bed 8 was given to inmate Wright
    pending disciplinary. Medical was notified and cleared inmate Wright to be housed in a single cell. At
    0617 inmate Wright was moved from the 4th floor to HS south 1 bed 8. He was later seen by medical
    during their segregation rounds.

    On October 27, 2014 at approximately 0900 inmate Wright stated to a nurse that he was not getting his
    medication. He advised the nurse that he takes Lexapro and told the nurse where he gets his
    prescription filled. The nurse told inmate Wright that she would notify mental health after sick call. The
    nurse also noted no signs of distress. When sick call was completed the nurse advised mental health.
    Inmate Wright was already on the mental health list to be assessed.
    At approximately 112S inmate Wright was seen hanging in his cell. Back up was called at approximately
    1130 and several officers responded. Inmate Wright was taken down from the bars and laid on the floor.        l
                                                                                                                  I:
    The sheet that was around his neck was loosened and CPR was started. The AED was placed on inmate
    Wright at 1133 and "no shock advised" was given several times until the AED was removed at 1147.
    Medical staff arrived on the scene at 1134, Louisville Fir.e Department arrived on scene at 1139 and
                                                                                                                  I
                                                                                                                  i
    Emergency Medical Services arrived on scene at 1147. Emergency Medical Services departed the floor            I
                                                                                                                  !
                                                                                                                  I
                                                                                                                  ~


                                                                                                                  l
                                                                                                                  II
                                                                                                                  !;
                                                                                                     Troutman 00510
Case 3:16-cv-00742-DJH-CHL Document 143-5 Filed 05/21/19 Page 110 of 110 PageID #:
                                     2627




     with inmate Wright at 1211 and at 1218 Emergency Medical Services departed for Jewish hospital. At
     1228 staff at Jewish Hospital pronounced inmate Wright deceased.




                                                                                               Troutman 00511
